 

Exhibit 10.1

 

PLACEMENT AGENCY AGREEMENT

 

June 17, 2019

 

ThinkEquity, a division of

Fordham Financial Management, Inc.

17 State Street, 22nd Floor

New York, NY 10004

 

Ladies and Gentlemen:

 

Introductory. This Placement Agency Agreement the (“Agreement”) sets forth the
terms upon which ThinkEquity, a division of Fordham Financial Management, Inc.,
(“ThinkEquity” or the “Placement Agent”) shall be engaged by Ampio
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), to act as the
exclusive Placement Agent in connection with the offering (hereinafter referred
to as the “Offering”) of securities of the Company, as more fully described
below. Capitalized terms used but not defined in this Agreement shall have the
meaning ascribed to them in the Securities Purchase Agreement (defined below).

 

1.Agreement to Act as Placement Agent; Closing; Placement Agent Compensation.

 

1.1           On the basis of the representations, warranties and agreements of
the Company herein contained, and subject to all the terms and conditions of
this Agreement between the Company and the Placement Agent, the Placement Agent
is appointed as the Company’s exclusive placement agent during the Offering
Period. On the basis of such representations and warranties and subject to such
terms and conditions, the Placement Agent hereby accepts such appointment and
agrees to perform the services hereunder diligently and in good faith and in a
professional and businesslike manner and to use its commercially reasonable
efforts to assist the Company in finding subscribers of the Securities and to
complete the Offering. The Placement Agent has no obligation to purchase any of
the Securities. Unless sooner terminated in accordance with this Agreement, the
engagement of the Placement Agent hereunder shall continue until the later of
the Termination Date or the Closing. The Offering will be made on a “best
efforts” basis. The Placement Agent may retain other brokers or dealers to act
as sub-placement agents on its behalf in connection with the Offering, with any
fees they may be entitled to being paid out of the fee paid to such Placement
Agent pursuant to Section 1.6.

 

1.2           The Common Shares are being sold to the Buyers and the Other
Investors pursuant to a Securities Purchase Agreement dated the date hereof (the
“Securities Purchase Agreement”) at the following initial public offering price:
$0.40 per Common Share (the “Public Offering Price”).

 

1.3           Payment of the purchase price equal to the Public Offering Price
less the Cash Fee (the “Purchase Price”) for, and delivery of, the Securities
(the “Closing”) shall be made at the offices of Loeb & Loeb LLP (“Placement
Agent Counsel”), 345 Park Avenue, New York, NY 10154, or at such other place as
shall be agreed upon by the Placement Agent and the Company, at 10:00 a.m. (New
York City time) on June 19, 2019, or such other time not later than ten Business
Days after such date as shall be agreed upon by the Placement Agent and the
Company (such time and date of payment and delivery being herein called “Closing
Date”). The term “Business Day” means any day other than a Saturday, a Sunday or
a legal holiday or a day on which banking institutions are authorized or
obligated by law to close in New York, New York.

 

 

 

 

1.4           On the Closing Date, (i) the Purchase Price will be released to
the Company either (a) by the Placement Agent on behalf of each Buyer or Other
Investor for the Common Shares to be issued and sold to such Buyer or Other
Investor at the Closing, by wire transfer of immediately available funds in
accordance with the flow of funds letter regarding the Closing, or (b) by the
Buyer or Other Investor wiring the Purchase Price to the Company by wire
transfer to an account designated in writing by the Company, and (ii) the
Company shall (A) cause Corporate Stock Transfer, Inc. (together with any
subsequent transfer agent, the “Transfer Agent”) through the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program, to credit such
aggregate number of Common Shares that each Buyer is purchasing as is set forth
opposite such Buyer’s name in column (2) of the Schedule of Buyers and as
identified by each Buyer in the Purchaser Signature Page attached to the
Securities Purchase Agreement or opposite such Other Investor’s name as set
forth in the flow of funds letter regarding the Closing to either (a) the
Placement Agent’s balance account with DTC through its Deposit/Withdrawal at
Custodian system, or (b) directly to the account of each Buyer or Other
Investor, or its respective nominee(s), at the designated account with DTC as
provided on the Purchaser Signature Page or flow of funds letter (if
applicable). All actions taken at the Closing shall be deemed to have occurred
simultaneously on the Closing Date. Any Common Shares for which payment has not
been received by the Company, to the extent they have been delivered to the
Placement Agent or any such Buyer or Other Investor, shall be returned to the
Company.

 

1.5           No Shares which the Company has agreed to sell pursuant to this
Agreement shall be deemed to have been purchased and paid for, or issued and
sold by the Company, until the appropriate corresponding number of Shares shall
have been delivered to the Buyers, Other Investors or the Placement Agent via
DTC against payment therefor. If the Company shall default in its obligations to
deliver the Shares to the Buyers or Other Investors or the Placement Agent on
behalf of such Buyers or Other Investors as per such instructions, the Company
shall indemnify and hold the Placement Agent harmless against any loss, claim,
damage or liability directly or indirectly arising from or as a result of such
default by the Company.

 

1.6          As compensation for services rendered, on the Closing Date, the
Company shall (i) pay to the Placement Agent a cash fee (the “Cash Fee”) equal
to 7% of the aggregate purchase price paid by the Buyers and the Other Investors
in respect of the Common Shares purchased at the Closing, which shall be
deducted from the Purchase Price payable at Closing, (ii) pay to the Placement
Agent a non-accountable expense reimbursement equal to 1% of the aggregate
purchase price paid by the Buyers and the Other Investors in respect of the
Common Shares purchased at the Closing, and (iii) issue to the Placement Agent
or its designees Common Stock purchase warrants to purchase an aggregate number
of shares of Common Stock (the “Placement Agent Warrant Shares”) equal to 7% of
the Common Shares sold to Buyers and the Other Investors (the “Placement Agent
Warrants”) in exchange for the payment of $100 at the closing, which may be
deducted from amounts otherwise due Placement Agent. The Placement Agent
Warrants, in the form attached hereto as Exhibit A (the “Placement Agent
Warrants”), shall be exercisable, in whole or in part, commencing on a date
which is one hundred eighty (180) days after the date hereof and expiring on the
four and one-half year anniversary thereof at an initial exercise price per
share of Common Stock of $0.50, which is equal to 125% of the Public Offering
Price. The Placement Agent Warrants and the shares of Common Stock issuable upon
exercise thereof are hereinafter referred to together as the “Placement Agent’s
Securities.” The Placement Agent understands and agrees that there are
significant restrictions pursuant to FINRA Rule 5110 against transferring the
Placement Agent Warrants and the underlying shares of Common Stock for a period
of one hundred eighty (180) days following the date hereof and by its acceptance
thereof shall agree that it will not sell, transfer, assign, pledge or
hypothecate the Placement Agent Warrants, or any portion thereof, or be the
subject of any hedging, short sale, derivative, put or call transaction that
would result in the effective economic disposition of such securities for a
period of one hundred eighty (180) days following the date hereof to anyone
other than a bona fide officer or partner of the Placement Agent; and only if
any such transferee agrees to the foregoing lock-up restrictions.

 

 - 2 - 

 

 

1.7           The Company hereby acknowledges that (i) the Offering, including
the determination of the offering price of the Common Shares and any related
discounts, commissions and fees, shall be an arm’s-length commercial transaction
between the Company and the Buyers and the Other Investors, (ii) the Placement
Agent will be acting as an independent contractor and will not be the agent or
fiduciary of the Company or its shareholders, creditors, employees, the Buyers,
the Other Investors or any other party, (iii) the Placement Agent shall not
assume an advisory or fiduciary responsibility in favor of the Company
(irrespective of whether the Placement Agent has advised or is currently
advising the Company on other matters) and the Placement Agent shall not have
any obligation to the Company with respect to the Offering, except as may be set
forth expressly herein, (iv) the Placement Agent and its Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and (v) the Placement Agent will not provide any legal,
accounting, regulatory or tax advice with respect to the Offering, and the
Company shall consult its own legal, accounting, regulatory and tax advisors to
the extent it deems appropriate.

 

1.8           The Company is and will be solely responsible for the contents of
any and all written or oral communications provided to the Buyers and the Other
Investors regarding the Offering or the Common Shares; and the Company
recognizes that the Placement Agent, in acting pursuant to this Agreement, will
be using information provided by the Company and its agents and representatives
and Placement Agent assumes no responsibility for, and may rely, without
independent verification, on the accuracy and completeness of any such
information.

 

1.9           The Company agrees that any information or advice rendered by the
Placement Agent or any of its representatives in connection with this engagement
is for the confidential use of the Board of Directors of the Company (the
“Board”) only and the Company will not, and will not permit any third party to,
disclose or otherwise refer to such advice or information, in any manner without
the Placement Agent’s prior written consent.

 

2.          Representations and Warranties of the Company. The Company
represents and warrants to the Placement Agent and each Other Investor as of the
Applicable Time (as defined below), as of the Closing Date as follows:

 

2.1         Filing of Registration Statement.

 

2.1.1           Pursuant to the Securities Act. The Company has filed with the
U.S. Securities and Exchange Commission (the “Commission”) a “shelf”
registration statement on Form S-3 (File No. 333-224177), including any related
prospectus or prospectuses, for the registration of the Common Shares under the
Securities Act of 1933, as amended (the “Securities Act”), which registration
statement was prepared by the Company in all material respects in conformity
with the requirements of the Securities Act and the rules and regulations of the
Commission under the Securities Act (the “Securities Act Regulations”) and
contains and will contain all material statements that are required to be stated
therein in accordance with the Securities Act and the Securities Act
Regulations. Except as the context may otherwise require, such registration
statement on file with the Commission at any given time, including any
amendments thereto to such time, exhibits and schedules thereto at such time,
documents filed as a part thereof or incorporated pursuant to Item 12 of Form
S-3 under the Securities Act at such time and the documents and information
otherwise deemed to be a part thereof or included therein pursuant to Rule 430B
of the Securities Act Regulations (the “Rule 430B Information”) or otherwise
pursuant to the Securities Act Regulations at such time, is referred to herein
as the “Registration Statement.” The Registration Statement at the time it
originally became effective is referred to herein as the “Initial Registration
Statement.” If the Company files any registration statement pursuant to Rule
462(b) of the Securities Act Regulations, then after such filing, the term
“Registration Statement” shall include such registration statement filed
pursuant to Rule 462(b). The Registration Statement was declared effective by
the Commission on April 20, 2017 (the “Effective Date”).

 

 - 3 - 

 

 

The prospectus in the form in which it was filed with the Commission in
connection with the Initial Registration Statement is herein called the “Base
Prospectus.” Each preliminary prospectus supplement to the Base Prospectus
(including the Base Prospectus as so supplemented) that described the Common
Shares and the Offering and omitted the Rule 430B Information and that was used
prior to the filing of the final prospectus supplement referred to in the
following paragraph is herein called a “Preliminary Prospectus.”

 

Promptly after the execution and delivery of this Agreement, the Company will
prepare and file with the Commission a final prospectus supplement to the Base
Prospectus relating to the Common Shares and the Offering in accordance with the
provisions of Rule 430B and Rule 424(b) of the Securities Act Regulations. Such
final prospectus supplement (including the Base Prospectus as so supplemented),
in the form filed with the Commission pursuant to Rule 424(b) under the
Securities Act is herein called the “Prospectus.” Any reference herein to the
Base Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the Securities Act as of the date of such prospectus.

 

“Applicable Time” means 8:00 a.m., Eastern time, on June 17, 2019, on the date
of this Agreement.

 

“Disclosure Package” means any Issuer General Use Free Writing Prospectus issued
at or prior to the Applicable Time, the Preliminary Prospectus Supplement dated
June 17, 2019 and the information included on Schedule 2-A hereto, all
considered together.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Securities Act Regulations (“Rule 433”), including
without limitation any “free writing prospectus” (as defined in Rule 405 of the
Securities Act Regulations) relating to the Common Shares that is (i) required
to be filed with the Commission by the Company, (ii) a “road show that is a
written communication” within the meaning of Rule 433(d)(8)(i), whether or not
required to be filed with the Commission, or (iii) exempt from filing with the
Commission pursuant to Rule 433(d)(5)(i) because it contains a description of
the Common Shares or of the Offering that does not reflect the final terms, in
each case in the form filed or required to be filed with the Commission or, if
not required to be filed, in the form retained in the Company’s records pursuant
to Rule 433(g).

 

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors
(other than a “bona fide electronic road show,” as defined in Rule 433), as
evidenced by its being specified in Schedule 2-B hereto.

 

“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

 

2.1.2        Pursuant to the Exchange Act. The Company has filed with the
Commission a Form 8-A (Accession No. 001-35182) providing for the registration
pursuant to Section 12(b) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), of the shares of Common Stock. The registration of the
shares of Common Stock and related Form 8-A have become effective under the
Exchange Act on or prior to the date hereof. The Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the shares of Common Stock under the Exchange Act, nor has the Company received
any notification that the Commission is contemplating terminating such
registration.

 

 - 4 - 

 

 

2.2         Stock Exchange Listing. The shares of Common Stock have been
approved for listing on The NYSE American LLC (the “Exchange”), and the Company
has taken no action designed to, or likely to have the effect of, delisting the
shares of Common Stock from the Exchange, nor has the Company received any
notification that the Exchange is contemplating terminating such listing except
as described in the Registration Statement, the Disclosure Package and the
Prospectus. The Company has submitted the Listing of Additional Shares
application with the Exchange with respect to the Offering of the Common Shares.

 

2.3         No Stop Orders, etc. Neither the Commission nor, to the Company’s
knowledge, any state regulatory authority has issued any order preventing or
suspending the use of the Registration Statement, any Preliminary Prospectus or
the Prospectus or has instituted or, to the Company’s knowledge, threatened to
institute, any proceedings with respect to such an order. The Company has
complied with each request (if any) from the Commission for additional
information.

 

2.4         Disclosures in Registration Statement.

 

2.4.1     Compliance with Securities Act and 10b-5 Representation.

 

(i)          Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective (including each deemed effective date
with respect to the Placement Agent pursuant to Rule 430B or otherwise under the
Securities Act) complied and will comply in all material respects with the
requirements of the Securities Act and the Securities Act Regulations. The
conditions for use of Form S-3, set forth in the General Instructions thereto,
including, but not limited to, General Instruction I.B.6 and other conditions
related to the offer and sale of the Common Shares, have been satisfied. Each
Preliminary Prospectus and the Prospectus, at the time each was or will be filed
with the Commission, complied and will comply in all material respects with the
requirements of the Securities Act and the Securities Act Regulations. Each
Preliminary Prospectus delivered to the Placement Agent for use in connection
with this Offering and the Prospectus was or will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.

 

(ii)         Neither the Registration Statement nor any amendment thereto, at
its effective time, as of the Applicable Time or at the Closing Date contained,
contains or will contain an untrue statement of a material fact or omitted,
omits or will omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

 

(iii)        The Disclosure Package, as of the Applicable Time, at the Closing
Date, did not, does not and will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and any Issuer Limited Use Free Writing Prospectus hereto does not
conflict with the information contained in the Registration Statement, any
Preliminary Prospectus or the Prospectus, and each such Issuer Limited Use Free
Writing Prospectus, as supplemented by and taken together with the Prospectus as
of the Applicable Time, did not include an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(iv)        Neither the Prospectus nor any amendment or supplement thereto
(including any prospectus wrapper), as of its issue date, at the time of any
filing with the Commission pursuant to Rule 424(b), at the Closing Date,
included, includes or will include an untrue statement of a material fact or
omitted, omits or will omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to the Placement Agent’ Information.

 

 - 5 - 

 

 

(v)         The documents incorporated by reference in the Registration
Statement, the Disclosure Package and the Prospectus, when they became effective
or were filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder and none
of such documents contained any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Registration Statement, the Disclosure Package and the
Prospectus, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the Commission thereunder, and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

2.4.2           Disclosure of Agreements. The agreements and documents described
in the Registration Statement, the Disclosure Package and the Prospectus conform
in all material respects to the descriptions thereof contained or incorporated
by reference therein and there are no agreements or other documents required by
the Securities Act and the Securities Act Regulations to be described in the
Registration Statement, the Disclosure Package and the Prospectus or to be filed
with the Commission as exhibits to the Registration Statement or to be
incorporated by reference in the Registration Statement, the Disclosure Package
or the Prospectus, that have not been so described or filed or incorporated by
reference. Each agreement or other instrument (however characterized or
described) to which the Company is a party or by which it is or may be bound or
affected and (i) that is referred to or incorporated by reference in the
Registration Statement, the Disclosure Package and the Prospectus, or (ii) is
material to the Company’s business, has been duly authorized and validly
executed by the Company, is in full force and effect in all material respects
and is enforceable against the Company and, to the Company’s knowledge, the
other parties thereto, in accordance with its terms, except (x) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (z) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. None of such agreements or instruments has been assigned by the
Company, and neither the Company nor, to the best of the Company’s knowledge,
any other party is in default thereunder and, to the best of the Company’s
knowledge, no event has occurred that, with the lapse of time or the giving of
notice, or both, would constitute a default thereunder. To the Company’s
knowledge, performance by the Company of the material provisions of such
agreements or instruments will not result in a violation of any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its assets or businesses (each, a “Governmental Entity”), including,
without limitation, those relating to environmental laws and regulations.

 

2.4.3        Prior Securities Transactions. No securities of the Company have
been sold by the Company or by or on behalf of, or for the benefit of, any
person or persons controlling, controlled by or under common control with the
Company, except as disclosed in the Registration Statement, the Disclosure
Package and the Preliminary Prospectus.

 

 - 6 - 

 

 

2.4.4       Regulations. The disclosures in the Registration Statement, the
Disclosure Package and the Prospectus concerning the effects of federal, state,
local and all foreign regulation on the Offering and the Company’s business as
currently contemplated are correct in all material respects and no other such
regulations are required to be disclosed in the Registration Statement, the
Disclosure Package and the Prospectus which are not so disclosed.

 

2.4.5       No Other Distribution of Offering Materials. The Company has not,
directly or indirectly, distributed and will not distribute any offering
material in connection with the Offering other than any Preliminary Prospectus,
the Disclosure Package, the Prospectus and other materials, if any, permitted
under the Securities Act and consistent with Section 3.2 below.

 

2.5         Changes After Dates in Registration Statement.

 

2.5.1       No Material Adverse Change. Since the respective dates as of which
information is given in the Registration Statement, the Disclosure Package and
the Prospectus: (i) there has been no material adverse change in the financial
position or results of operations of the Company, nor any change or development
that, singularly or in the aggregate, would have or reasonably be expected to
result in a material adverse change or a prospective material adverse change, in
or affecting the condition (financial or otherwise), results of operations,
business, assets or prospects of the Company (a “Material Adverse Change”); (ii)
there have been no material transactions entered into by the Company, other than
as contemplated pursuant to this Agreement; and (iii) no officer or director of
the Company has resigned from any position with the Company except as disclosed
therein.

 

2.5.2       Recent Securities Transactions, etc. Subsequent to the respective
dates as of which information is given in the Registration Statement, the
Disclosure Package and the Prospectus, and except as may otherwise be indicated
or contemplated herein or disclosed in the Registration Statement, the
Disclosure Package and the Prospectus, the Company has not: (i) issued any
securities or incurred any liability or obligation, direct or contingent, for
borrowed money; or (ii) declared or paid any dividend or made any other
distribution on or in respect to its capital stock.

 

2.6         Disclosures in Commission Filings. Since January 1, 2016, (i) none
of the Company’s filings with the Commission contained any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and (ii) the Company has made all filings with the
Commission required under the Exchange Act and the rules and regulations of the
Commission promulgated thereunder (the “Exchange Act Regulations”).

 

2.7         Independent Accountants. To the knowledge of the Company, Plante &
Moran, PLLC (the “Auditors”), whose respective reports are filed with the
Commission and included or incorporated by reference in the Registration
Statement, the Disclosure Package and the Prospectus, is each an independent
registered public accounting firm as required by the Securities Act and the
Securities Act Regulations and the Public Company Accounting Oversight Board.
The Auditors have not, during the periods covered by the financial statements
included or incorporated by reference in the Registration Statement, the
Disclosure Package and the Prospectus, provided to the Company any non-audit
services, as such term is used in Section 10A(g) of the Exchange Act.

 

 - 7 - 

 

 

2.8         Financial Statements, etc. The financial statements, including the
notes thereto and supporting schedules included or incorporated by reference in
the Registration Statement, the Disclosure Package and the Prospectus, fairly
present the financial position and the results of operations of the Company at
the dates and for the periods to which they apply; and such financial statements
have been prepared in conformity with U.S. generally accepted accounting
principles (“GAAP”), consistently applied throughout the periods involved
(provided that unaudited interim financial statements are subject to year-end
audit adjustments that are not expected to be material in the aggregate and do
not contain all footnotes required by GAAP); and the supporting schedules
included or incorporated by reference in the Registration Statement present
fairly the information required to be stated therein. No other historical or pro
forma financial statements or supporting schedules are required to be included
in the Registration Statement, the Disclosure Package or the Prospectus by the
Securities Act or the Securities Act Regulations. The pro forma financial
statements and the related notes, if any, included or incorporated by reference
in the Registration Statement, the Disclosure Package and the Prospectus have
been properly compiled and prepared in accordance with the applicable
requirements of the Securities Act, the Securities Act Regulations, the Exchange
Act or the Exchange Act Regulations and present fairly the information shown
therein, and the assumptions used in the preparation thereof are reasonable and
the adjustments used therein are appropriate to give effect to the transactions
and circumstances referred to therein. All disclosures contained in the
Registration Statement, the Disclosure Package or the Prospectus, or
incorporated or deemed incorporated by reference therein, regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission), if any, comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K of the Securities Act, to the extent applicable. Each of the
Registration Statement, the Disclosure Package and the Prospectus discloses all
material off-balance sheet transactions, arrangements, obligations (including
contingent obligations), and other relationships of the Company with
unconsolidated entities or other persons that may have a material current or
future effect on the Company’s financial condition, changes in financial
condition, results of operations, liquidity, capital expenditures, capital
resources, or significant components of revenues or expenses. Except as
disclosed in the Registration Statement, the Disclosure Package and the
Prospectus, (a) neither the Company nor any of its direct and indirect
subsidiaries, including each entity disclosed or described in the Registration
Statement, the Disclosure Package and the Prospectus as being a subsidiary of
the Company (each, a “Subsidiary” and, collectively, the “Subsidiaries”), has
incurred any material liabilities or obligations, direct or contingent, or
entered into any material transactions other than in the ordinary course of
business, (b) the Company has not declared or paid any dividends or made any
distribution of any kind with respect to its capital stock, (c) there has not
been any change in the capital stock of the Company or any of its Subsidiaries,
or, other than in the course of business or any grants under any stock
compensation plan, and (d) there has not been any Material Adverse Change in the
Company’s long-term or short-term debt.

 

2.9         Authorized Capital; Options, etc. The Company had, at the date or
dates indicated in the Registration Statement, the Disclosure Package and the
Prospectus, the duly authorized, issued and outstanding capitalization as set
forth therein. Based on the assumptions stated in the Registration Statement,
the Disclosure Package and the Prospectus, the Company will have on the Closing
Date the adjusted stock capitalization set forth therein. Except as set forth
in, or contemplated by, the Registration Statement, the Disclosure Package and
the Prospectus, on the Effective Date, as of the Applicable Time and on the
Closing Date, there will be no stock options, warrants, or other rights to
purchase or otherwise acquire any authorized, but unissued shares of Common
Stock of the Company or any security convertible or exercisable into shares of
Common Stock of the Company, or any contracts or commitments to issue or sell
shares of Common Stock or any such options, warrants, rights or convertible
securities.

 

2.10       Valid Issuance of Securities, etc.

 

2.10.1         Outstanding Securities. All issued and outstanding securities of
the Company issued prior to the transactions contemplated by this Agreement have
been duly authorized and validly issued and are fully paid and non-assessable;
the holders thereof have no rights of rescission or similar rights with respect
thereto or put rights, and are not subject to personal liability by reason of
being such holders; and none of such securities were issued in violation of the
preemptive rights, rights of first refusal or rights of participation of any
holders of any security of the Company or similar contractual rights granted by
the Company. The authorized shares of Common Stock conform in all material
respects to all statements relating thereto contained in the Registration
Statement, the Disclosure Package and the Prospectus. The offers and sales of
the outstanding shares of Common Stock were at all relevant times either
registered under the Securities Act and the applicable state securities or “blue
sky” laws or, based in part on the representations and warranties of the
purchasers of such Shares, exempt from such registration requirements.

 

 - 8 - 

 

 

2.10.2      Securities Sold Pursuant to this Agreement. The Common Shares have
been duly authorized for issuance and sale and, when issued and paid for, will
be validly issued, fully paid and non-assessable; the holders thereof are not
and will not be subject to personal liability by reason of being such holders;
the Common Shares are not and will not be subject to the preemptive rights of
any holders of any security of the Company or similar contractual rights granted
by the Company; and all corporate action required to be taken for the
authorization, issuance and sale of the Common Shares has been duly and validly
taken. The Common Shares conform in all material respects to all statements with
respect thereto contained in the Registration Statement, the Disclosure Package
and the Prospectus.

 

2.11       Registration Rights of Third Parties. As of the Applicable time and
immediately prior to the Closing, no holders of any securities of the Company or
any rights exercisable for or convertible or exchangeable into securities of the
Company have the right to require the Company to register any such securities of
the Company under the Securities Act or to include any such securities in a
registration statement to be filed by the Company.

 

2.12       Validity and Binding Effect of Agreements. This Agreement has been
duly and validly authorized by the Company, and, when executed and delivered,
will constitute, the valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except: (i) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally; (ii) as enforceability of
any indemnification or contribution provision may be limited under the federal
and state securities laws; and (iii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

2.13       No Conflicts, etc. The execution, delivery and performance by the
Company of this Agreement and all ancillary documents, the consummation by the
Company of the transactions herein and therein contemplated and the compliance
by the Company with the terms hereof and thereof do not and will not, with or
without the giving of notice or the lapse of time or both: (i) result in a
material breach of, or conflict with any of the terms and provisions of, or
constitute a material default under, or result in the creation, modification,
termination or imposition of any lien, charge, mortgage, pledge, security
interest, claim, equity, trust or other encumbrance, preferential arrangement,
defect or restriction of any kind whatsoever or encumbrance upon any property or
assets of the Company pursuant to the terms of any indenture, mortgage, deed of
trust, note, lease, loan agreement or any other agreement or instrument,
franchise, license or permit to which the Company is a party or as to which any
property of the Company is a party; (ii) result in any violation of the
provisions of the Company’s Articles of Incorporation (as the same may be
amended or restated from time to time, the “Charter”) or the by-laws of the
Company (as the same may be amended or restated from time to time, the
“Bylaws”); or (iii) violate any existing applicable law, rule, regulation,
judgment, order or decree of any Governmental Entity as of the date hereof
(including, without limitation, those promulgated by the Food and Drug
Administration of the U.S. Department of Health and Human Services (the “FDA”)
or by any foreign, federal, state or local regulatory authority performing
functions similar to those performed by the FDA).

 

2.14       No Defaults; Violations. No material default exists in the due
performance and observance of any term, covenant or condition of any material
license, contract, indenture, mortgage, deed of trust, note, loan or credit
agreement, or any other agreement or instrument evidencing an obligation for
borrowed money, or any other material agreement or instrument to which the
Company is a party or by which the Company may be bound or to which any of the
properties or assets of the Company is subject. The Company is not in violation
of any term or provision of its Charter or by-laws, or in violation of any
franchise, license, permit, applicable law, rule, regulation, judgment or decree
of any Governmental Entity.

 

 - 9 - 

 

 

2.15       Corporate Power; Licenses; Consents.

 

2.15.1      Conduct of Business. The Company has all requisite corporate power
and authority, and has all necessary authorizations, approvals, orders,
licenses, certificates and permits of and from all governmental regulatory
officials and bodies that it needs as of the date hereof to conduct its business
purpose as described in the Registration Statement, the Disclosure Package and
the Prospectus.

 

2.15.2      Transactions Contemplated Herein. The Company has all corporate
power and authority to enter into this Agreement and to carry out the provisions
and conditions hereof, and all consents, authorizations, approvals and orders
required in connection therewith have been obtained. No consent, authorization
or order of, and no filing with, any court, government agency or other body is
required for the valid issuance, sale and delivery of the Common Shares and the
consummation of the transactions and agreements contemplated by this Agreement
and as contemplated by the Registration Statement, the Disclosure Package and
the Prospectus, except with respect to applicable federal and state securities
laws and the rules and regulations of the Exchange and the Financial Industry
Regulatory Authority, Inc. (“FINRA”).

 

2.16      D&O Questionnaires. To the Company’s knowledge, all information
contained in the questionnaires (the “Questionnaires”) completed by each of the
Company’s directors and officers immediately prior to the Offering (the
“Insiders”), as supplemented by all information concerning the Company’s
directors, officers and principal shareholders as described in the Registration
Statement, the Disclosure Package and the Prospectus, as well as in the Lock-Up
Agreement (as defined in Section 2.27 below) provided to the Placement Agent, is
true and correct in all material respects and the Company has not become aware
of any information which would cause the information disclosed in the
Questionnaires to become materially inaccurate and incorrect.

 

2.17       Litigation; Governmental Proceedings. There is no action, suit,
proceeding, inquiry, arbitration, investigation, litigation or governmental
proceeding pending or, to the Company’s knowledge, threatened against, or
involving the Company or, to the Company’s knowledge, any executive officer or
director which has not been disclosed in the Registration Statement, the
Disclosure Package and the Prospectus, or in connection with the Company’s
listing application for the listing of the Common Shares on the Exchange, and
which is required to be disclosed.

 

2.18       Good Standing. The Company has been duly incorporated and is validly
existing as a corporation and is in good standing under the laws of the State of
Delaware as of the date hereof, and is duly qualified to do business and is in
good standing in each other jurisdiction in which its ownership or lease of
property or the conduct of business requires such qualification, except where
the failure to be so qualified or in good standing, singularly or in the
aggregate, would not have or reasonably be expected to result in a Material
Adverse Change.

 

2.19       Insurance. The Company carries or is entitled to the benefits of
insurance, with reputable insurers, in such amounts and covering such risks
which the Company believes are adequate, including, but not limited to,
directors and officers insurance coverage at least equal to $5,000,000 and the
Company has included Placement Agent as an additional insured party to the
directors and officers insurance coverage, and all such insurance is in full
force and effect. The Company has no reason to believe that it will not be able
(i) to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change.

 

 - 10 - 

 

 

2.20       Transactions Affecting Disclosure to FINRA.

 

2.20.1     Finder’s Fees. Except as described in the Registration Statement, the
Disclosure Package and the Prospectus, there are no claims, payments,
arrangements, agreements or understandings relating to the payment of a
finder’s, consulting or origination fee by the Company or any Insider with
respect to the sale of the Common Shares hereunder or any other arrangements,
agreements or understandings of the Company or, to the Company’s knowledge, any
of its shareholders that may affect the Placement Agent’ compensation, as
determined by FINRA.

 

2.20.2     Payments Within Twelve Months. Except for payments made to the
Placement Agent and except as described in the Registration Statement, the
Disclosure Package and the Prospectus, the Company has not made any direct or
indirect payments (in cash, securities or otherwise) to: (i) any person, as a
finder’s fee, consulting fee or otherwise, in consideration of such person
raising capital for the Company or introducing to the Company persons who raised
or provided capital to the Company; (ii) any FINRA member; or (iii) any person
or entity that has any direct or indirect affiliation or association with any
FINRA member, within the twelve months prior to the date of this Agreement,
other than the payment to the Placement Agent as provided hereunder in
connection with the Offering.

 

2.20.3     Use of Proceeds. None of the net proceeds of the Offering will be
paid by the Company to any participating FINRA member or its affiliates, except
as specifically authorized herein.

 

2.20.4     FINRA Affiliation. There is no (i) officer or director of the
Company, (ii) beneficial owner of 5% or more of any class of the Company's
securities or (iii) beneficial owner of the Company’s unregistered equity
securities which were acquired during the 180-day period immediately preceding
the filing of the Registration Statement that is an affiliate or associated
person of a FINRA member participating in the Offering (as determined in
accordance with the rules and regulations of FINRA). Except as disclosed in the
Registration Statement, the Disclosure Package and the Prospectus, the Company
(i) does not have any material lending or other relationship with any bank or
lending affiliate of the Placement Agent and (ii) does not intend to use any of
the proceeds from the sale of the Common Shares to repay any outstanding debt
owed to any affiliate of the Placement Agent.

 

2.20.5     Information. All information provided by the Company in its FINRA
questionnaire to Placement Agent Counsel specifically for use by Placement Agent
Counsel in connection with its Public Offering System filings (and related
disclosure) with FINRA is true, correct and complete in all material respects.

 

2.21       Foreign Corrupt Practices Act. None of the Company and its
Subsidiaries or, to the Company’s knowledge, any director, officer, agent,
employee or affiliate of the Company and its Subsidiaries or any other person
acting on behalf of the Company and its Subsidiaries, has, directly or
indirectly, given or agreed to give any money, gift or similar benefit (other
than legal price concessions to customers in the ordinary course of business) to
any customer, supplier, employee or agent of a customer or supplier, or official
or employee of any governmental agency or instrumentality of any government
(domestic or foreign) or any political party or candidate for office (domestic
or foreign) or other person who was, is, or may be in a position to help or
hinder the business of the Company (or assist it in connection with any actual
or proposed transaction) that (i) might subject the Company to any damage or
penalty in any civil, criminal or governmental litigation or proceeding, (ii) if
not given in the past, might have had a Material Adverse Change; (iii) if not
continued in the future, might adversely affect the assets, business, operations
or prospects of the Company. The Company has taken reasonable steps to ensure
that its accounting controls and procedures are sufficient to cause the Company
to comply in all material respects with the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder (collectively, the
“FCPA”) or employee; (iv) violated or is in violation of any provision of the
FCPA or any applicable non-U.S. anti-bribery statute or regulation; (v) made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment; or
(vi) received notice of any investigation, proceeding or inquiry by any
Governmental Entity regarding any of the matters in clauses (i)-(v) above; and
the Company and, to the knowledge of the Company, the Company’s affiliates have
conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

 

 - 11 - 

 

 

2.22      Compliance with OFAC. None of the Company and its Subsidiaries or, to
the Company’s knowledge, any director, officer, agent, employee or affiliate of
the Company and its Subsidiaries or any other person acting on behalf of the
Company and its Subsidiaries, is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”), and the Company will not, directly or indirectly, use the
proceeds of the Offering hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 

2.23      Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the Registration Statement, Disclosure Package or
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

2.24      Money Laundering Laws. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Entity (collectively, the “Money Laundering Laws”);
and no action, suit or proceeding by or before any Governmental Entity involving
the Company with respect to the Money Laundering Laws is pending or, to the best
knowledge of the Company, threatened.

 

2.25      Regulatory. (a) All preclinical studies and clinical trials conducted
by or on behalf of the Company that are material to the Company and its
Subsidiaries, taken as a whole, are or have been adequately described in the
Registration Statement, the Disclosure Package and the Prospectus in all
material respects. The preclinical studies and clinical trials conducted by or
on behalf of the Company and its Subsidiaries that are described in the
Registration Statement, the Disclosure Package and the Prospectus or the results
of which are referred to in the Registration Statement, the Disclosure Package
and the Prospectus were and, if still ongoing, are being conducted in material
compliance with all laws and regulations applicable thereto in the jurisdictions
in which they are being conducted and with all laws and regulations applicable
to preclinical studies and clinical trials from which data will be submitted to
support marketing approval. The descriptions in the Registration Statement, the
Disclosure Package and the Prospectus of the results of such studies are
accurate and complete in all material respects and fairly present the data
derived from such studies, and the Company has no knowledge of, or reason to
believe that, any large well-controlled clinical study the aggregate results of
which are inconsistent with or otherwise call into question the results of any
clinical study conducted by or on behalf of the Company that are described in
the Registration Statement, the Disclosure Package and the Prospectus or the
results of which are referred to in the Registration Statement, the Disclosure
Package and the Prospectus. Except as disclosed in the Registration Statement,
the Disclosure Package and the Prospectus, the Company has not received any
written notices or statements from the FDA, the European Medicines Agency
(“EMA”) or any other governmental agency or authority imposing, requiring,
requesting or suggesting a clinical hold, termination, suspension or material
modification for or of any preclinical studies and clinical trials that are
described in the Registration Statement, the Disclosure Package and the
Prospectus or the results of which are referred to in the Registration
Statement, the Disclosure Package and the Prospectus. Except as disclosed in the
Registration Statement, the Disclosure Package and the Prospectus, the Company
has not received any written notices or statements from the FDA, the EMA or any
other governmental agency, and otherwise has no knowledge of, or reason to
believe that, (i) any investigational new drug application for any potential
product of the Company is or has been rejected or placed on clinical hold; and
(ii) any license, approval, permit or authorization to conduct any clinical
trial of any potential product of the Company has been, will be or may be
suspended, revoked, modified or limited. Neither the Company nor any of its
subsidiaries has failed to file with the FDA or any foreign, federal, state or
local governmental or regulatory authority performing functions similar to those
performed by the FDA, any filing, declaration, listing, registration, report or
submission that is required to be so filed.  All such filings were in material
compliance with applicable laws when filed and no deficiencies have been
asserted by any applicable regulatory authority (including, without limitation,
the FDA or any foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA) with
respect to any such filings, declarations, listings, registrations, reports or
submissions. To the knowledge of the Company, there are no facts that would be
reasonably likely to result in any warning, untitled or notice of violation
letter or Form FDA-483 from the FDA. The Company is not aware of any studies,
tests or trials the results of which the Company believes reasonably call into
question (i) the study, test or trial results of any of its products, (ii) the
efficacy or safety of any of its products or (iii) any of the Company’s filings
with any Governmental Entity.

 

 - 12 - 

 

 

(b) Regulatory Filings and Permits. The Company and its Subsidiaries have such
permits, licenses, clearances, registrations, exemptions, patents, franchises,
certificates of need and other approvals, consents and other authorizations
(“Permits”) issued by the appropriate domestic or foreign regional, federal,
state, or local regulatory agencies or bodies necessary to conduct the business
of the Company, including, without limitation, any Investigational New Drug
Application (an “IND”), Biologics License Application (“BLA”) and/or New Drug
Application (an “NDA”), as required by FDA, the Drug Enforcement Administration
(the “DEA”), or any other Permits issued by domestic or foreign regional,
federal, state, or local agencies or bodies engaged in the regulation of
pharmaceuticals such as those being developed by the Company and its
Subsidiaries (collectively, the “Regulatory Permits”), except for any of the
foregoing that would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect; the Company is in compliance in all
material respects with the requirements of the Regulatory Permits, and all of
such Regulatory Permits are valid and in full force and effect; the Company has
not received any notice of proceedings relating to the revocation, termination,
modification or impairment of rights of any of the Regulatory Permits that,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to result in a Material Adverse
Effect; the Company has not failed to submit to the FDA any IND, BLA or NDA
necessary to conduct the business of the Company, any such filings that were
required to be made were in material compliance with applicable laws when filed,
and no material deficiencies have been asserted by the FDA with respect to any
such filings or submissions that were made.

 

 - 13 - 

 

 

(c) Compliance with Health Care Laws. Each of the Company and its Subsidiaries
is, and at all times has been, in compliance in all material respects with all
applicable Health Care Laws, and has not engaged in activities which are, as
applicable, cause for false claims liability, civil penalties, or mandatory or
permissive exclusion from Medicare, Medicaid, or any other state or federal
health care program. For purposes of this Agreement, “Health Care Laws” means:
(i) the Federal Food, Drug, and Cosmetic Act (21 U.S.C. §§ 301 et seq.), the
Public Health Service Act (42 U.S.C. §§ 201 et seq.), and the regulations
promulgated thereunder; (ii) all applicable federal, state, local and all
applicable foreign health care related fraud and abuse laws, including, without
limitation, the U.S. Anti-Kickback Statute (42 U.S.C. Section 1320a-7b(b)), the
U.S. Physician Payment Sunshine Act (42 U.S.C. § 1320a-7h), the U.S. Civil False
Claims Act (31 U.S.C. Section 3729 et seq.), the criminal False Claims Law (42
U.S.C. § 1320a-7b(a)), all criminal laws relating to health care fraud and
abuse, including but not limited to 18 U.S.C. Sections 286 and 287, and the
health care fraud criminal provisions under the U.S. Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) (42 U.S.C. Section 1320d et
seq.), the exclusion laws (42 U.S.C. § 1320a-7), the civil monetary penalties
law (42 U.S.C. § 1320a-7a), HIPAA, as amended by the Health Information
Technology for Economic and Clinical Health Act (42 U.S.C. Section 17921 et
seq.), and the regulations promulgated pursuant to such statutes; (iii) Medicare
(Title XVIII of the Social Security Act); (iv) Medicaid (Title XIX of the Social
Security Act); (v) the Controlled Substances Act (21 U.S.C. §§ 801 et seq.) and
the regulations promulgated thereunder; and (vi) any and all other applicable
health care laws and regulations. Neither the Company nor, to the knowledge of
the Company, any subsidiary has received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any court or arbitrator or governmental or regulatory authority or third
party alleging that any product operation or activity is in material violation
of any Health Care Laws, and, to the Company’s knowledge, no such claim, action,
suit, proceeding, hearing, enforcement, investigation, arbitration or other
action is threatened. Neither the Company nor, to the knowledge of the Company,
any subsidiary is a party to or has any ongoing reporting obligations pursuant
to any corporate integrity agreements, deferred prosecution agreements,
monitoring agreements, consent decrees, settlement orders, plans of correction
or similar agreements with or imposed by any governmental or regulatory
authority. Additionally, neither the Company, its Subsidiaries nor any of its
respective employees, officers or directors has been excluded, suspended or
debarred from participation in any U.S. federal health care program or human
clinical research or, to the knowledge of the Company, is subject to a
governmental inquiry, investigation, proceeding, or other similar action that
could reasonably be expected to result in debarment, suspension, or exclusion.

 

2.26       Officers’ Certificate. Any certificate signed by any duly authorized
officer of the Company and delivered to you or to Placement Agent Counsel shall
be deemed a representation and warranty by the Company to the Placement Agent as
to the matters covered thereby.

 

2.27       Lock-Up Agreements. Schedule 3 hereto contains a complete and
accurate list of the Company’s officers and directors (collectively, the
“Lock-Up Parties”). The Company has caused each of the Lock-Up Parties to
deliver to the Placement Agent an executed Lock-Up Agreement, in the form
attached hereto as Exhibit B (the “Lock-Up Agreement”), prior to the execution
of this Agreement.

 

2.28       Subsidiaries. All direct and indirect Subsidiaries of the Company are
duly organized and in good standing under the laws of the place of organization
or incorporation, and each Subsidiary is in good standing in each jurisdiction
in which its ownership or lease of property or the conduct of business requires
such qualification, except where the failure to qualify would not have a
Material Adverse Change. The Company’s ownership and control of each Subsidiary
is as described in the Registration Statement, the Disclosure Package and the
Prospectus.

 

2.29       Related Party Transactions.

 

2.29.1     Business Relationships. There are no business relationships or
related party transactions involving the Company or any other person required to
be described in the Registration Statement, the Disclosure Package and the
Prospectus that have not been described as required.

 

2.29.2     No Relationships with Customers and Suppliers. No relationship,
direct or indirect, exists between or among the Company on the one hand, and the
directors, officers, 5% or greater stockholders, customers or suppliers of the
Company or any of the Company’s affiliates on the other hand, which is required
to be described in the Disclosure Package and the Prospectus or a document
incorporated by reference therein and which is not so described.

 

 - 14 - 

 

 

2.29.3     No Unconsolidated Entities. There are no transactions, arrangements
or other relationships between and/or among the Company, any of its affiliates
(as such term is defined in Rule 405 of the Securities Act) and any
unconsolidated entity, including, but not limited to, any structure finance,
special purpose or limited purpose entity that could reasonably be expected to
materially affect the Company’s liquidity or the availability of or requirements
for its capital resources required to be described in the Disclosure Package and
the Prospectus or a document incorporated by reference therein which have not
been described as required.

 

2.29.4     No Loans or Advances to Affiliates. There are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees or indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company, any other affiliates of the
Company or any of their respective family members, except as disclosed in the
Registration Statement, the Disclosure Package and the Prospectus.

 

2.30      Board of Directors. The Board is comprised of the persons disclosed in
the Registration Statement, the Disclosure Package and the Prospectus. The
qualifications of the persons serving as Board members and the overall
composition of the Board comply with the Exchange Act, the Exchange Act
Regulations, the Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder
(the “Sarbanes-Oxley Act”) applicable to the Company and the listing rules of
the Exchange. At least one member of the Audit Committee of the Board qualifies
as an “audit committee financial expert,” as such term is defined under
Regulation S-K and the listing rules of the Exchange. In addition, at least a
majority of the persons serving on the Board qualify as “independent,” as
defined under the listing rules of the Exchange.

 

2.31       Sarbanes-Oxley Compliance.

 

2.31.1     Disclosure Controls. Except as disclosed in the Registration
Statement, the Disclosure Package and the Prospectus, the Company has developed
and currently maintains disclosure controls and procedures that will comply with
Rule 13a-15 or 15d-15 under the Exchange Act Regulations, and such controls and
procedures are effective to ensure that all material information concerning the
Company will be made known on a timely basis to the individuals responsible for
the preparation of the Company’s Exchange Act filings and other public
disclosure documents.

 

2.31.2     Compliance. The Company is, or at the Applicable Time and on the
Closing Date will be, in material compliance with the provisions of the
Sarbanes-Oxley Act applicable to it, and has implemented or will implement such
programs and taken reasonable steps to ensure the Company’s future compliance
(not later than the relevant statutory and regulatory deadlines therefor) with
all of the material provisions of the Sarbanes-Oxley Act.

 

2.32       Accounting Controls. The Company and its Subsidiaries maintain
systems of “internal control over financial reporting” (as defined under Rules
13a-15 and 15d-15 under the Exchange Act Regulations) that comply with the
requirements of the Exchange Act and have been designed by, or under the
supervision of, their respective principal executive and principal financial
officers, or persons performing similar functions, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP,
including, but not limited to, internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as disclosed in the Registration Statement,
the Disclosure Package and the Prospectus, the Company is not aware of any
material weaknesses in its internal controls. The Company’s auditors and the
Audit Committee of the Board of the Company have been advised of: (i) all
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting which are known to the Company’s
management and that have adversely affected or are reasonably likely to
adversely affect the Company’ ability to record, process, summarize and report
financial information; and (ii) any fraud known to the Company’s management,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting.
Since the date of the latest audited financial statements included in the
Disclosure Package, there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

 

 - 15 - 

 

 

2.33      No Investment Company Status. The Company is not and, after giving
effect to the Offering and the application of the proceeds thereof as described
in the Registration Statement, the Disclosure Package and the Prospectus, will
not be, required to register as an “investment company,” as defined in the
Investment Company Act of 1940, as amended.

 

2.34      No Labor Disputes. No labor dispute with the employees of the Company
or any of its Subsidiaries exists or, to the knowledge of the Company, is
imminent.

 

2.35      Intellectual Property Rights. The Company and each of its Subsidiaries
owns or possesses or has valid rights to use all patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, inventions, trade secrets and similar
rights (“Intellectual Property Rights”) necessary for the conduct of the
business of the Company and its Subsidiaries as currently carried on and as
described in the Registration Statement, the Disclosure Package and the
Prospectus. To the knowledge of the Company, no action or use by the Company or
any of its Subsidiaries necessary for the conduct of its business as currently
carried on and as described in the Registration Statement and the Prospectus
will involve or give rise to any infringement of, or license or similar fees
(other than license or similar fees described or contemplated in the
Registration Statement, the Disclosure Package and the Prospectus) for, any
Intellectual Property Rights of others. Neither the Company nor any of its
Subsidiaries has received any notice alleging any such infringement of, license
or similar fees for, or conflict with, any asserted Intellectual Property Rights
of others. Except as would not reasonably be expected to result, individually or
in the aggregate, in a Material Adverse Change, (i) to the knowledge of the
Company, there is no infringement, misappropriation or violation by third
parties of any of the Intellectual Property Rights owned by the Company; (ii)
there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others challenging the rights of the Company in or
to any such Intellectual Property Rights, and the Company is unaware of any
facts which would form a reasonable basis for any such claim, that would,
individually or in the aggregate, together with any other claims in this Section
2.35, reasonably be expected to result in a Material Adverse Change; (iii) the
Intellectual Property Rights owned by the Company and, to the knowledge of the
Company, the Intellectual Property Rights licensed to the Company have not been
adjudged by a court of competent jurisdiction invalid or unenforceable, in whole
or in part, and there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any such Intellectual Property Rights, and the Company is unaware of any facts
which would form a reasonable basis for any such claim that would, individually
or in the aggregate, together with any other claims in this Section 2.35,
reasonably be expected to result in a Material Adverse Change; (iv) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others that the Company infringes, misappropriates or otherwise
violates any Intellectual Property Rights or other proprietary rights of others,
the Company has not received any written notice of such claim and the Company is
unaware of any other facts which would form a reasonable basis for any such
claim that would, individually or in the aggregate, together with any other
claims in this Section 2.35, reasonably be expected to result in a Material
Adverse Change; and (v) to the Company’s knowledge, no employee of the Company
is in or has ever been in violation in any material respect of any term of any
employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-solicitation agreement, nondisclosure
agreement or any restrictive covenant to or with a former employer where the
basis of such violation relates to such employee’s employment with the Company,
or actions undertaken by the employee while employed with the Company and could
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Change. To the Company’s knowledge, all material technical
information developed by and belonging to the Company which has not been
disclosed in a filed patent application has been kept confidential. The Company
is not a party to or bound by any options, licenses or agreements with respect
to the Intellectual Property Rights of any other person or entity that are
required to be set forth in the Registration Statement, the Disclosure Package
and the Prospectus and are not described therein. The Registration Statement,
the Disclosure Package and the Prospectus contain in all material respects the
same description of the matters set forth in the preceding sentence. None of the
technology employed by the Company has been obtained or is being used by the
Company in violation of any contractual obligation binding on the Company or, to
the Company’s knowledge, any of its officers, directors or employees, or
otherwise in violation of the rights of any persons.

 

 - 16 - 

 

 

All licenses for the use of the Intellectual Property described in the
Registration Statement, the Disclosure Package and the Prospectus are in full
force and effect in all material respects and are enforceable by the Company
and, to the Company’s knowledge, the other parties thereto, in accordance with
their terms, except (x) as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally, (y) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws, and (z)
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought. None of such
agreements or instruments has been assigned by the Company, and the Company has
not, and to the Company’s knowledge, no other party is in default thereunder and
no event has occurred that, with the lapse of time or the giving of notice, or
both, would constitute a default thereunder.

 

2.36       Clinical Studies. All preclinical and clinical studies conducted by
or on behalf of the Company Parties that are material to an understanding of the
Company’s business and an investment in the Company Parties, are or have been
adequately described in the Registration Statement, the Disclosure Package and
the Prospectus in all material respects. To the Company’s knowledge, after
reasonable inquiry, the clinical and preclinical studies conducted by or on
behalf of the Company Parties that are described in the Registration Statement,
the Pricing Package and Prospectus or the results of which are referred to in
the Registration Statement, the Disclosure Package and the Prospectus were and,
if still ongoing, are being conducted in material compliance with all laws and
regulations applicable thereto in the jurisdictions in which they are being
conducted and with all laws and regulations applicable to preclinical and
clinical studies from which data will be submitted to support marketing
approval. The descriptions in the Registration Statement, the Disclosure Package
and the Prospectus of the results of such studies are accurate and complete in
all material respects and fairly present the data derived from such studies, and
Company has no knowledge of any large well-controlled clinical study the
aggregate results of which are inconsistent with or otherwise call into question
the results of any clinical study conducted by or on behalf of the Company that
are described in the Registration Statement, the Disclosure Package and the
Prospectus. Except as disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, the Company has not received any written notices or
statements from the FDA, the European Medicines Agency (“EMA”) or any other
Governmental Entity imposing, requiring, requesting or suggesting a clinical
hold, termination, suspension or material modification for or of any clinical or
preclinical studies that are described in the Registration Statement, the
Disclosure Package and the Prospectus or the results of which are referred to in
the Registration Statement, the Disclosure Package and the Prospectus, the
Company Parties have not received any written notices or statements from the
FDA, the EMA or any other Governmental Entity, and otherwise has no knowledge or
reason to believe, that (i) any investigational new drug application for
potential product of the Company is or has been rejected or determined to be
non-approvable or conditionally approvable; and (ii) any license, approval,
permit or authorization to conduct any clinical trial of any potential product
of the Company has been, will be or may be suspended, revoked, modified or
limited.

 

 - 17 - 

 

 

2.37       Taxes. Each of the Company and its Subsidiaries has filed all returns
(as hereinafter defined) required to be filed with taxing authorities prior to
the date hereof or has duly obtained extensions of time for the filing thereof.
Each of the Company and its Subsidiaries has paid all taxes (as hereinafter
defined) shown as due on such returns that were filed and has paid all taxes
imposed on or assessed against the Company or such respective Subsidiary. The
provisions for taxes payable, if any, shown on the financial statements filed
with or as part of the Registration Statement are sufficient for all accrued and
unpaid taxes, whether or not disputed, and for all periods to and including the
dates of such consolidated financial statements. Except as disclosed in writing
to the Placement Agent, (i) no issues have been raised (and are currently
pending) by any taxing authority in connection with any of the returns or taxes
asserted as due from the Company or its Subsidiaries, and (ii) no waivers of
statutes of limitation with respect to the returns or collection of taxes have
been given by or requested from the Company or its Subsidiaries. The term
“taxes” means all federal, state, local, foreign and other net income, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, profits,
license, lease, service, service use, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, windfall profits, customs,
duties or other taxes, fees, assessments or charges of any kind whatever,
together with any interest and any penalties, additions to tax or additional
amounts with respect thereto. The term “returns” means all returns,
declarations, reports, statements and other documents required to be filed in
respect to taxes.

 

2.38      ERISA Compliance. The Company and any “employee benefit plan” (as
defined under the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder (collectively,
“ERISA”)) established or maintained by the Company or its “ERISA Affiliates” (as
defined below) are in compliance in all material respects with ERISA. “ERISA
Affiliate” means, with respect to the Company, any member of any group of
organizations described in Sections 414(b),(c),(m) or (o) of the Internal
Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the “Code”) of which the Company is a member. No
“reportable event” (as defined under ERISA) has occurred or is reasonably
expected to occur with respect to any “employee benefit plan” established or
maintained by the Company or any of its ERISA Affiliates. No “employee benefit
plan” established or maintained by the Company or any of its ERISA Affiliates,
if such “employee benefit plan” were terminated, would have any “amount of
unfunded benefit liabilities” (as defined under ERISA). Neither the Company nor
any of its ERISA Affiliates has incurred or reasonably expects to incur any
material liability under (i) Title IV of ERISA with respect to termination of,
or withdrawal from, any “employee benefit plan” or (ii) Sections 412, 4971, 4975
or 4980B of the Code. Each “employee benefit plan” established or maintained by
the Company or any of its ERISA Affiliates that is intended to be qualified
under Section 401(a) of the Code is so qualified and, to the knowledge of the
Company, nothing has occurred, whether by action or failure to act, which would
cause the loss of such qualification.

 

 - 18 - 

 

 

2.39       Compliance with Laws. The Company: (i) is and at all times has been
in compliance with all statutes, rules, or regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export storage or disposal of any product manufactured or distributed by
the Company (“Applicable Laws”), except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Change; (ii) has
not received any FDA Form 483, notice of adverse finding, warning letter,
untitled letter or other correspondence or written notice from the FDA or any
other governmental authority alleging or asserting noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (iii) possesses all material
Authorizations and such Authorizations are valid and in full force and effect
and are not in material violation of any term of any such Authorizations; (iv)
has not received written notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any governmental
authority or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and has no knowledge that any
such governmental authority or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (v) has not
received written notice that any governmental authority has taken, is taking or
intends to take action to limit, suspend, modify or revoke any Authorizations
and has no knowledge that any such governmental authority is considering such
action; (vi) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete and correct in
all material respects on the date filed (or were corrected or supplemented by a
subsequent submission); and (vii) has not, either voluntarily or involuntarily,
initiated, conducted, or issued or caused to be initiated, conducted or issued,
any recall, market withdrawal or replacement, safety alert, post-sale warning,
“dear doctor” letter, or other notice or action relating to the alleged lack of
safety or efficacy of any product or any alleged product defect or violation
and, to the Company’s knowledge, no third party has initiated, conducted or
intends to initiate any such notice or action.

 

2.40       Environmental Laws. The Company and its Subsidiaries are in
compliance with all foreign, federal, state and local rules, laws and
regulations relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of health and safety or the environment
which are applicable to their businesses (“Environmental Laws”), except where
the failure to comply would not, singularly or in the aggregate, result in a
Material Adverse Change. There has been no storage, generation, transportation,
handling, treatment, disposal, discharge, emission, or other release of any kind
of toxic or other wastes or other hazardous substances by, due to, or caused by
the Company or any of its Subsidiaries (or, to the Company’s knowledge, any
other entity for whose acts or omissions the Company or any of its Subsidiaries
is or may otherwise be liable) upon any of the property now or previously owned
or leased by the Company or any of its Subsidiaries, or upon any other property,
in violation of any law, statute, ordinance, rule, regulation, order, judgment,
decree or permit or which would, under any law, statute, ordinance, rule
(including rule of common law), regulation, order, judgment, decree or permit,
give rise to any liability; and there has been no disposal, discharge, emission
or other release of any kind onto such property or into the environment
surrounding such property of any toxic or other wastes or other hazardous
substances with respect to which the Company has knowledge. In the ordinary
course of business, the Company and its Subsidiaries conduct periodic reviews of
the effect of Environmental Laws on their business and assets, in the course of
which they identify and evaluate associated costs and liabilities (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws or governmental
permits issued thereunder, any related constraints on operating activities and
any potential liabilities to third parties). On the basis of such reviews, the
Company and its Subsidiaries have reasonably concluded that such associated
costs and liabilities would not have, singularly or in the aggregate, a Material
Adverse Change.

 

2.41         Real Property. Except as set forth in the Registration Statement,
the Disclosure Package and the Prospectus, the Company and each of its
Subsidiaries have good and marketable title in fee simple to, or have valid
rights to lease or otherwise use, all items of real or personal property which
are material to the business of the Company and its Subsidiaries taken as a
whole, in each case free and clear of all liens, encumbrances, security
interests, claims and defects that do not, singly or in the aggregate,
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company or any of its
Subsidiaries; and all of the leases and subleases material to the business of
the Company and its subsidiaries, considered as one enterprise, and under which
the Company or any of its subsidiaries holds properties described in the
Registration Statement, the Disclosure Package and the Prospectus, are in full
force and effect, and neither the Company nor any Subsidiary has received any
notice of any material claim of any sort that has been asserted by anyone
adverse to the rights of the Company or any Subsidiary under any of the leases
or subleases mentioned above, or affecting or questioning the rights of the
Company or such Subsidiary to the continued possession of the leased or
subleased premises under any such lease or sublease.

 

 - 19 - 

 

 

2.42      Contracts Affecting Capital. There are no transactions, arrangements
or other relationships between and/or among the Company, any of its affiliates
(as such term is defined in Rule 405 of the Securities Act Regulations) and any
unconsolidated entity, including, but not limited to, any structured finance,
special purpose or limited purpose entity that could reasonably be expected to
materially affect the Company’s or any of its Subsidiaries’ liquidity or the
availability of or requirements for their capital resources required to be
described or incorporated by reference in the Registration Statement, the
Disclosure Package and the Prospectus which have not been described or
incorporated by reference as required.

 

2.43      Ineligible Issuer. At the time of filing the Registration Statement
and any post-effective amendment thereto, at the time of effectiveness of the
Registration Statement and any amendment thereto, at the earliest time
thereafter that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) of the Securities Act Regulations)
of the Common Shares and at the date hereof, the Company was not and is not an
“ineligible issuer,” as defined in Rule 405, without taking account of any
determination by the Commission pursuant to Rule 405 that it is not necessary
that the Company be considered an ineligible issuer.

 

2.44       Industry Data. The statistical and market-related data included in
each of the Registration Statement, the Disclosure Package and the Prospectus
are based on or derived from sources that the Company reasonably and in good
faith believes are reliable and accurate or represent the Company’s good faith
estimates that are made on the basis of data derived from such sources.

 

2.45       Margin Securities. The Company owns no “margin securities” as that
term is defined in Regulation U of the Board of Governors of the Federal Reserve
System (the “Federal Reserve Board”), and none of the proceeds of Offering will
be used, directly or indirectly, for the purpose of purchasing or carrying any
margin security, for the purpose of reducing or retiring any indebtedness which
was originally incurred to purchase or carry any margin security or for any
other purpose which might cause any of the shares of Common Stock to be
considered a “purpose credit” within the meanings of Regulation T, U or X of the
Federal Reserve Board.

 

2.46      Exchange Act Reports. The Company has filed in a timely manner all
reports required to be filed pursuant to Sections 13(a), 13(e), 14 and 15(d) of
the Exchange Act during the preceding 12 months (except to the extent that
Section 15(d) requires reports to be filed pursuant to Sections 13(d) and 13(g)
of the Exchange Act, which shall be governed by the next clause of this
sentence); and the Company has filed in a timely manner all reports required to
be filed pursuant to Sections 13(d) and 13(g) of the Exchange Act since January
1, 2016, except where the failure to timely file could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Change.

 

2.47      Minute Books. The minute books of the Company have been made available
to the Placement Agent and counsel for the Placement Agent, and such books (i)
contain a complete summary of all meetings and actions of the Board (including
each Board committee) and stockholders of the Company (or analogous governing
bodies and interest holders, as applicable), and each of its Subsidiaries since
the time of its respective incorporation or organization through the date of the
latest meeting and action, except those meetings protected by attorney client
privilege, and (ii) accurately in all material respects reflect all transactions
referred to in such minutes. There are no material transactions, agreements,
dispositions or other actions of the Company that are not properly approved
and/or accurately and fairly recorded in the minute books of the Company, as
applicable, except as would not be expected to have a Material Adverse Change.

 

 - 20 - 

 

 

2.48      Integration. Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the Offering to be integrated with prior
offerings by the Company for purposes of the Securities Act that would require
the registration of any such securities under the Securities Act.

 

2.49      No Stabilization. Neither the Company nor, to its knowledge, any of
its employees, directors or stockholders (without the consent of the Placement
Agent) has taken or shall take, directly or indirectly, any action designed to
or that has constituted or that might reasonably be expected to cause or result
in, under Regulation M of the Exchange Act, or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Common Shares.

 

2.50      Confidentiality and Non-Competition. To the Company’s knowledge, no
director, officer, key employee or consultant of the Company is subject to any
confidentiality, non-disclosure, non-competition agreement or non-solicitation
agreement with any employer or prior employer that could reasonably be expected
to materially affect his ability to be and act in his respective capacity of the
Company or be expected to result in a Material Adverse Change.

 

3.Covenants of the Company. The Company covenants and agrees as follows:

 

3.1        Amendments to Registration Statement. The Company shall deliver to
the Placement Agent, prior to filing, any amendment or supplement to the
Registration Statement, Preliminary Prospectus, Disclosure Package or Prospectus
proposed to be filed after the Effective Date and not file any such amendment or
supplement to which the Placement Agent shall reasonably object in writing.

 

3.2        Federal Securities Laws.

 

3.2.1           Compliance. The Company, subject to Section 3.2.2, shall comply
with the requirements of Rule 424(b) and Rule 430B of the Securities Act
Regulations, and will notify the Placement Agent promptly, and confirm the
notice in writing, (i) when any post-effective amendment to the Registration
Statement or any amendment or supplement to any Preliminary Prospectus, the
Disclosure Package or the Prospectus shall have been filed and when any
post-effective amendment to the Registration Statement shall become effective;
(ii) of the receipt of any comments from the Commission; (iii) of any request by
the Commission for any amendment to the Registration Statement or any amendment
or supplement to any Preliminary Prospectus, the Disclosure Package or the
Prospectus or for additional information; (iv) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement or
any post-effective amendment or of any order preventing or suspending the use of
any Preliminary Prospectus, the Disclosure Package or the Prospectus, or of the
suspension of the qualification of the Common Shares for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceedings for any of
such purposes or of any examination pursuant to Section 8(d) or 8(e) of the
Securities Act concerning the Registration Statement; and (v) if the Company
becomes the subject of a proceeding under Section 8A of the Securities Act in
connection with the Offering of the Common Shares. The Company shall effect all
filings required under Rule 424(b) of the Securities Act Regulations, in the
manner and within the time period required by Rule 424(b) (without reliance on
Rule 424(b)(8)), and shall take such steps as it deems necessary to ascertain
promptly whether the form of prospectus transmitted for filing under Rule 424(b)
was received for filing by the Commission and, in the event that it was not, it
will promptly file such prospectus. The Company shall use its best efforts to
prevent the issuance of any stop order, prevention or suspension and, if any
such order is issued, to obtain the lifting thereof at the earliest possible
moment.

 

 - 21 - 

 

 

3.2.2        Continued Compliance. The Company shall comply with the Securities
Act, the Securities Act Regulations, the Exchange Act and the Exchange Act
Regulations so as to permit the completion of the distribution of the Common
Shares as contemplated in this Agreement and in the Registration Statement, the
Disclosure Package and the Prospectus. If at any time when a prospectus relating
to the Common Shares is (or, but for the exception afforded by Rule 172 of the
Securities Act Regulations (“Rule 172”), would be) required by the Securities
Act to be delivered in connection with sales of the Common Shares, any event
shall occur or condition shall exist as a result of which it is necessary, in
the opinion of counsel for the Placement Agent or for the Company, to (i) amend
the Registration Statement in order that the Registration Statement will not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (ii) amend or supplement the Disclosure Package or the Prospectus in
order that the Disclosure Package or the Prospectus, as the case may be, will
not include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein not misleading in the
light of the circumstances existing at the time it is delivered to a purchaser
or (iii) amend the Registration Statement or amend or supplement the Disclosure
Package or the Prospectus, as the case may be, in order to comply with the
requirements of the Securities Act or the Securities Act Regulations, the
Company will promptly (A) give the Placement Agent notice of such event; (B)
prepare any amendment or supplement as may be necessary to correct such
statement or omission or to make the Registration Statement, the Disclosure
Package or the Prospectus comply with such requirements and, a reasonable amount
of time prior to any proposed filing or use, furnish the Placement Agent with
copies of any such amendment or supplement and (C) file with the Commission any
such amendment or supplement; provided, however, that the Company shall not file
or use any such amendment or supplement to which the Placement Agent or counsel
for the Placement Agent shall reasonably object. The Company will furnish to the
Placement Agent such number of copies of such amendment or supplement as the
Placement Agent may reasonably request. The Company has given the Placement
Agent notice of any filings made pursuant to the Exchange Act or the Exchange
Act Regulations within 48 hours prior to the Applicable Time. The Company shall
give the Placement Agent notice of its intention to make any such filing from
the Applicable Time until the Closing Date and will furnish the Placement Agent
with copies of the related document(s) a reasonable amount of time prior to such
proposed filing, as the case may be, and will not file or use any such document
to which the Placement Agent or counsel for the Placement Agent shall reasonably
object.

 

3.2.3       Exchange Act Registration. For a period of three (3) years after the
date of this Agreement, the Company shall use its best efforts to maintain the
registration of the shares of Common Stock under the Exchange Act. The Company
shall not deregister the shares of Common Stock under the Exchange Act without
the prior written consent of the Placement Agent.

 

3.2.4       Free Writing Prospectuses. The Company agrees that, unless it
obtains the prior written consent of the Placement Agent, it shall not make any
offer relating to the Common Shares that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus,” or a
portion thereof, required to be filed by the Company with the Commission or
retained by the Company under Rule 433; provided, however, that the Placement
Agent shall be deemed to have consented to each Issuer General Use Free Writing
Prospectus hereto and any “road show that is a written communication” within the
meaning of Rule 433(d)(8)(i) that has been reviewed by the Placement Agent. The
Company represents that it has treated or agrees that it will treat each such
free writing prospectus consented to, or deemed consented to, by the Placement
Agent as an “issuer free writing prospectus,” as defined in Rule 433, and that
it has complied and will comply with the applicable requirements of Rule 433
with respect thereto, including timely filing with the Commission where
required, legending and record keeping. If at any time following issuance of an
Issuer Free Writing Prospectus there occurred or occurs an event or development
as a result of which such Issuer Free Writing Prospectus conflicted or would
conflict with the information contained in the Registration Statement or
included or would include an untrue statement of a material fact or omitted or
would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances existing at that subsequent time, not
misleading, the Company will promptly notify the Placement Agent and will
promptly amend or supplement, at its own expense, such Issuer Free Writing
Prospectus to eliminate or correct such conflict, untrue statement or omission.

 

 - 22 - 

 

 

3.3        Delivery to the Placement Agent of Registration Statements. The
Company has delivered or made available or shall deliver or make available to
the Placement Agent and counsel for the Placement Agent, without charge, signed
copies of the Registration Statement as originally filed and each amendment
thereto (including exhibits filed therewith or incorporated by reference therein
and documents incorporated or deemed to be incorporated by reference therein)
and signed copies of all consents and certificates of experts, and will also
deliver to the Placement Agent, without charge, a conformed copy of the
Registration Statement as originally filed and each amendment thereto (without
exhibits) for each of the Placement Agent. The copies of the Registration
Statement and each amendment thereto furnished to the Placement Agent will be
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.

 

3.4        Delivery to the Placement Agent of Prospectuses. The Company has
delivered or made available or will deliver or make available to the Placement
Agent, without charge, as many copies of each Preliminary Prospectus as
Placement Agent reasonably requested, and the Company hereby consents to the use
of such copies for purposes permitted by the Securities Act. The Company will
furnish to Placement Agent, without charge, during the period when a prospectus
relating to the Common Shares is (or, but for the exception afforded by Rule
172, would be) required to be delivered under the Securities Act, such number of
copies of the Prospectus (as amended or supplemented) as Placement Agent may
reasonably request. The Prospectus and any amendments or supplements thereto
furnished to Placement Agent will be identical to the electronically transmitted
copies thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.

 

3.5        Events Requiring Notice to the Placement Agent. The Company shall use
its best efforts to cause the Registration Statement to remain effective with a
current prospectus for at least nine (9) months after the Applicable Time, and
shall notify the Placement Agent immediately and confirm the notice in writing:
(i) of the issuance by the Commission of any stop order or of the initiation, or
the threatening, of any proceeding for that purpose; (ii) of the issuance by any
state securities commission of any proceedings for the suspension of the
qualification of the Common Shares for offering or sale in any jurisdiction or
of the initiation, or the threatening, of any proceeding for that purpose; (iii)
of the mailing and delivery to the Commission for filing of any amendment or
supplement to the Registration Statement or Prospectus; (iv) of the receipt of
any comments or request for any additional information from the Commission; and
(v) of the happening of any event during the period described in this Section
3.5 that, in the judgment of the Company, makes any statement of a material fact
made in the Registration Statement, the Disclosure Package or the Prospectus
untrue or that requires the making of any changes in (a) the Registration
Statement in order to make the statements therein not misleading, or (b) in the
Disclosure Package or the Prospectus in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. If the
Commission or any state securities commission shall enter a stop order or
suspend such qualification at any time, the Company shall make every reasonable
effort to obtain promptly the lifting of such order.

 

 - 23 - 

 

  

3.6        Review of Financial Statements. For a period of five (5) years after
the date of this Agreement, the Company, at its expense, shall cause its
regularly engaged independent registered public accounting firm to review (but
not audit) the Company’s financial statements for each of the three fiscal
quarters immediately preceding the announcement of any quarterly financial
information.

 

3.7        Listing. The Company shall use its best efforts to maintain the
listing of the shares of Common Stock (including the Common Shares) on the
Exchange for at least three years from the date of this Agreement.

 

3.8        Financial Public Relations Firm. The Company has retained a financial
public relations firm reasonably acceptable to the Placement Agent and the
Company, which shall be mutually agreed to by the Placement Agent and Company
and shall be experienced in assisting issuers in public offerings of securities
and in their relations with their security holders, and shall retain such firm
or another firm reasonably acceptable to the Placement Agent for a period of not
less than two (2) years after the Effective Date.

 

3.9        Reports to the Placement Agent.

 

3.9.1       Periodic Reports, etc. For a period of three (3) years after the
date of this Agreement, the Company shall furnish or make available to the
Placement Agent copies of such financial statements and other periodic and
special reports as the Company from time to time furnishes generally to holders
of any class of its securities and also promptly furnish to the Placement Agent:
(i) a copy of each periodic report the Company shall be required to file with
the Commission under the Exchange Act and the Exchange Act Regulations; (ii) a
copy of every material press release and every material news item and article
with respect to the Company or its affairs which was released by the Company;
(iii) a copy of each Form 8-K prepared and filed by the Company; (iv) five
copies of each registration statement filed by the Company under the Securities
Act; (v) a copy of each report or other communication furnished to stockholders
and (vi) such additional documents and information with respect to the Company
and the affairs of any future subsidiaries of the Company as the Placement Agent
may from time to time reasonably request; provided, however, the Placement Agent
shall sign, if requested by the Company, a Regulation FD compliant
confidentiality agreement which is reasonably acceptable to the Placement Agent
and Placement Agent Counsel in connection with the Placement Agent’s receipt of
such information. Documents filed with the Commission pursuant to its EDGAR
system shall be deemed to have been delivered to the Placement Agent pursuant to
this Section 3.9.1.

 

3.9.2       Transfer Agent; Transfer Sheets. For a period of three (3) years
after the date of this Agreement, the Company shall retain a transfer agent and
registrar acceptable to the Placement Agent (the “Transfer Agent”) and shall
furnish to the Placement Agent at the Company’s sole cost and expense such
transfer sheets of the Company’s securities as the Placement Agent may
reasonably request, including the daily and monthly consolidated transfer sheets
of the Transfer Agent. Corporate Stock Transfer, Inc. is acceptable to the
Placement Agent to act as Transfer Agent for the shares of Common Stock.

 

3.9.3       Trading Reports. During such time as the Common Shares are listed on
the Exchange, the Company shall provide to the Placement Agent, at the Company’s
expense, such reports published by Exchange relating to price trading of the
Common Shares, as the Placement Agent shall reasonably request.

 

 - 24 - 

 

 

3.10         Payment of Expenses. The Company hereby agrees to pay on the
Closing Date all expenses incident to the performance of the obligations of the
Company under this Agreement, including, but not limited to: (i) all filing fees
and communication expenses relating to the registration of Common Shares to be
issued and sold in the Offering with the Commission; (ii) all filing fees
associated with the review of the Offering by FINRA; (iii) all fees and expenses
relating to the listing of such Common Shares on the Exchange, including any
fees charged by The Depository Trust Company (DTC) for new securities; (iv) all
fees, expenses and disbursements relating to background checks of the Company’s
officers and directors in an amount not to exceed $10,000 in the aggregate; (v)
all fees, expenses and disbursements relating to the registration, qualification
or exemption of the Common Shares under the securities laws of such foreign
jurisdictions as the Placement Agent may reasonably designate; (vi) the costs of
all mailing and printing of the offering documents (including, without
limitation, this Agreement, any blue sky surveys and, if appropriate, any
agreement among placement agents, sub-placement agreement, sub-placement
questionnaire and power of attorney), Registration Statements, Prospectuses and
all amendments, supplements and exhibits thereto and as many preliminary and
final Prospectuses as the Placement Agent may reasonably deem necessary; (vii)
the costs and expenses of the public relations firm referred to in Section 3.8
hereof; (viii) the costs of preparing, printing and delivering certificates
representing the Common Shares; (ix) fees and expenses of the Transfer Agent for
the shares of Common Stock; (x) stock transfer and/or stamp taxes, if any,
payable upon the transfer of securities from the Company to the Placement Agent;
(xi) to the extent approved by the Company in writing, the costs associated with
post-Closing advertising of the Offering in the national editions of The Wall
Street Journal and The New York Times; (xii) up to $3,000 of the costs
associated with bound volumes of the public offering materials as well as
commemorative mementos and lucite tombstones, each of which the Company or its
designee will provide within a reasonable time after the Closing in such
quantities as the Placement Agent may reasonably request; (xiii) the fees and
expenses of the Company’s accountants; (xiv) the fees and expenses of the
Company’s legal counsel and other agents and Placement Agents; (xv) the
reasonable and documented fees and expenses of Placement Agent’s legal counsel
not to exceed $75,000; (xvi) the $29,500 cost associated with the Placement
Agent’ use of Ipreo’s book building, prospectus tracking and compliance software
for the Offering; and (xvii) up to $20,000 of the Placement Agent’ actual
accountable “road show” expenses for the offering. The Placement Agent may
deduct from the net proceeds of the Offering payable to the Company on the
Closing Date, the expenses set forth herein to be paid by the Company to the
Placement Agent less the $25,000 advance paid by the Company to the Placement
Agent upon execution of the engagement agreement with the Placement Agent
(“Advance”), provided, however, that in the event that the Offering is
terminated, the Company agrees to reimburse the Placement Agent for each of the
foregoing amounts up to $200,000 (inclusive of the Advance). Notwithstanding the
foregoing, any advance received by Placement Agent will be reimbursed to the
Company to the extent not actually incurred in complaince with FINRA Rule
5110(f)(2)(C).

 

3.11      Non-accountable Expenses. The Company further agrees that, in addition
to the expenses payable pursuant to Section 3.10.1, on the Closing Date it shall
pay to the Placement Agent, by deduction from the net proceeds of the Offering
contemplated herein, a non-accountable expense allowance equal to one percent
(1.0%) of the gross proceeds received by the Company from the sale of the Common
Shares), less the Advance (as such term is defined in Section 8.3 hereof),
provided, however, that in the event that the Offering is terminated, the
Company agrees to reimburse the Placement Agent pursuant to Section 8.3 hereof.

 

3.12      Application of Net Proceeds. The Company shall apply the net proceeds
from the Offering received by it in a manner consistent with the application
thereof described under the caption “Use of Proceeds” in the Registration
Statement, the Disclosure Package and the Prospectus.

 

3.13      Delivery of Earnings Statements to Security Holders. The Company shall
make generally available to its security holders as soon as practicable, but not
later than the first day of the fifteenth (15th) full calendar month following
the date of this Agreement, an earnings statement (which need not be certified
by independent registered public accounting firm unless required by the
Securities Act or the Securities Act Regulations, but which shall satisfy the
provisions of Rule 158(a) under Section 11(a) of the Securities Act) covering a
period of at least twelve (12) consecutive months beginning after the date of
this Agreement.

 

 - 25 - 

 

 

3.14      Stabilization. Neither the Company nor, to its knowledge, any of its
employees, directors or shareholders (without the consent of the Placement
Agent) has taken or shall take, directly or indirectly, any action designed to
or that has constituted or that might reasonably be expected to cause or result
in, under Regulation M of the Exchange Act, or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Common Shares.

 

3.15      Internal Controls. The Company shall maintain a system of internal
accounting controls sufficient to provide reasonable assurances that: (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary in order to permit
preparation of financial statements in accordance with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

3.16      Accountants. As of the date of this Agreement, the Company shall
continue to retain a nationally recognized independent registered public
accounting firm for a period of at least three (3) years after the date of this
Agreement. The Placement Agent acknowledges that Plante & Moran, PLLC is
acceptable to the Placement Agent.

 

3.17      FINRA. The Company shall advise the Placement Agent (who shall make an
appropriate filing with FINRA) if it is or becomes aware that (i) any officer or
director of the Company, (ii) any beneficial owner of 5% or more of any class of
the Company's securities or (iii) any beneficial owner of the Company's
unregistered equity securities which were acquired during the 180 days
immediately preceding the filing of the Registration Statement is or becomes an
affiliate or associated person of a FINRA member participating in the Offering
(as determined in accordance with the rules and regulations of FINRA).

 

3.18      No Fiduciary Duties. The Company acknowledges and agrees that the
Placement Agent’ responsibility to the Company is solely contractual in nature
and that none of the Placement Agent or their affiliates or any selling agent
shall be deemed to be acting in a fiduciary capacity, or otherwise owes any
fiduciary duty to the Company or any of its affiliates in connection with the
Offering and the other transactions contemplated by this Agreement.

 

3.19      Restriction on Continuous Offerings. Notwithstanding the restrictions
contained in Section 3.18, the Company, on behalf of itself and any successor
entity, agrees that, without the prior written consent of the Placement Agent,
it will not, for a period of 12 months after the date of this Agreement,
directly or indirectly in any “at-the-market” or continuous equity transaction,
offer to sell, sell, contract to sell, grant any option to sell or otherwise
dispose of shares of capital stock of the Company or any securities convertible
into or exercisable or exchangeable for shares of capital stock of the Company.

 

3.20      Company Lock-Up Agreements. The Company, on behalf of itself and any
successor entity, agrees that, without the prior written consent of the
Placement Agent, it will not for a period of ninety (90) days after the date of
this Agreement (the “Lock-Up Period”), (i) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of capital stock of
the Company or any securities convertible into or exercisable or exchangeable
for shares of capital stock of the Company; (ii) file or cause to be filed any
registration statement with the Commission relating to the offering of any
shares of capital stock of the Company or any securities convertible into or
exercisable or exchangeable for shares of capital stock of the Company; or (iii)
complete any offering of debt securities of the Company, other than entering
into a line of credit with a traditional bank or (iv) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of capital stock of the Company, whether any
such transaction described in clause (i), (ii), (iii) or (iv) above is to be
settled by delivery of shares of capital stock of the Company or such other
securities, in cash or otherwise.

 

 - 26 - 

 

 

The restrictions contained in this Section 3.20 shall not apply to (i) the
shares of Common Stock and the Placement Agent’s Warrant to be sold hereunder,
(ii) the issuance by the Company of shares of Common Stock upon the exercise of
the Placement Agent’s Warrant or a stock option or warrant or the conversion of
a security outstanding on the date hereof, which is disclosed in the
Registration Statement, Disclosure Package and Prospectus, (iii) the issuance by
the Company of stock options, shares of capital stock of the Company or other
awards under any equity compensation plan of the Company and (iv) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be to a Person (or to the equityholders of a Person) which is, itself
or through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities, provided that in each of (ii), (iii) and (iv) above,
the underlying shares shall be restricted from sale during the entire Lock-Up
Period.

 

3.21         Release of D&O Lock-up Period. If the Placement Agent, in its sole
discretion, agrees to release or waive the restrictions set forth in the Lock-Up
Agreements described in Section 2.27 hereof for an officer or director of the
Company and provide the Company with notice of the impending release or waiver
at least three (3) Business Days before the effective date of the release or
waiver, the Company agrees to announce the impending release or waiver by a
press release substantially in the form of Exhibit B hereto through a major news
service at least two (2) Business Days before the effective date of the release
or waiver.

 

3.22         Blue Sky Qualifications. The Company shall use its best efforts, in
cooperation with the Placement Agent, if necessary, to qualify the Common Shares
for offering and sale under the applicable securities laws of such states and
other jurisdictions (domestic or foreign) as the Placement Agent may designate
and to maintain such qualifications in effect so long as required to complete
the distribution of the Common Shares; provided, however, that the Company shall
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation or as a dealer in securities in any jurisdiction in
which it is not so qualified or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject.

 

3.23         Reporting Requirements. The Company, during the period when a
prospectus relating to the Common Shares is (or, but for the exception afforded
by Rule 172, would be) required to be delivered under the Securities Act, will
file all documents required to be filed with the Commission pursuant to the
Exchange Act within the time periods required by the Exchange Act and Exchange
Act Regulations. Additionally, the Company shall report the use of proceeds from
the issuance of the Common Shares as may be required under Rule 463 under the
Securities Act Regulations.

 

3.24         Press Releases. Prior to the Closing Date, the Company shall not
issue any press release or other communication directly or indirectly or hold
any press conference with respect to the Company, its condition, financial or
otherwise, or earnings, business affairs or business prospects (except for
routine oral marketing communications in the ordinary course of business and
consistent with the past practices of the Company and of which the Placement
Agent is notified), without the prior written consent of the Placement Agent,
which consent shall not be unreasonably withheld, unless in the judgment of the
Company and its counsel, and after notification to the Placement Agent, such
press release or communication is required by law.

 

 - 27 - 

 

 

3.25       Sarbanes-Oxley. Except as disclosed in the Registration Statement,
the Disclosure Package and the Prospectus, the Company shall at all times comply
with all applicable provisions of the Sarbanes-Oxley Act in effect from time to
time.

 

4.          Conditions of Placement Agent’s Obligations. The obligations of the
Buyers to purchase and pay for the Common Shares, as provided in the Securities
Purchase Agreement, and the obligations of the Placement Agent to arrange for
the aggregate purchase amount to be paid to the Company, shall be subject to (i)
the continuing accuracy of the representations and warranties of the Company as
of the date hereof and as of each of the Closing Date; (ii) the accuracy of the
statements of officers of the Company made pursuant to the provisions hereof;
(iii) the performance by the Company of its obligations hereunder; and (iv) the
following conditions:

 

4.1         Regulatory Matters.

 

4.1.1       Commission Actions; Required Filings. At the Closing Date, no stop
order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto shall have been issued under the Securities
Act, no order preventing or suspending the use of any Preliminary Prospectus or
the Prospectus shall have been issued and no proceedings for any of those
purposes shall have been instituted or are pending or, to the Company’s
knowledge, contemplated by the Commission. The Company has complied with each
request (if any) from the Commission for additional information. A prospectus
containing the Rule 430B Information shall have been filed with the Commission
in the manner and within the time frame required by Rule 424(b) under the
Securities Act Regulations (without reliance on Rule 424(b)(8)) or a
post-effective amendment providing such information shall have been filed with,
and declared effective by, the Commission in accordance with the requirements of
Rule 430B under the Securities Act Regulations.

 

4.1.2       FINRA Clearance. On or before the date of this Agreement, the
Placement Agent shall have received clearance from FINRA as to the amount of
compensation allowable or payable to the Placement Agent as described in the
Registration Statement.

 

4.1.3       Exchange Stock Market Clearance. On the Closing Date, the Company’s
shares of Common Stock, including the Common Shares, shall have been approved
for listing on the Exchange, subject only to official notice of issuance.

 

4.2        Company Counsel Matters.

 

4.2.1        Closing Date Opinion of Counsel. On the Closing Date, the Placement
Agent shall have received the favorable opinion of Squire Patton Boggs (US) LLP,
counsel to the Company, and a written statement providing certain “10b-5”
negative assurances, dated the Closing Date and addressed to the Placement Agent
and each Other Investor not party to the Securities Purchase Agreement,
substantially in the form of Exhibit C attached hereto.

 

4.2.2        Opinion of Special Intellectual Property Counsel for the Company.
On the Closing Date, the Placement Agent shall have received the opinion of
Sheridan Ross P.C., as special intellectual property counsel for the Company,
and a written statement providing certain “10b-5” negative assurances, dated the
Closing Date and addressed to the Placement Agent, in a form reasonably
acceptable to the Placement Agent.

 

4.2.3        Opinion of Special Regulatory Counsel for the Company. On the
Closing Date, the Placement Agent shall have received the opinion of Hogan
Lovells US LLP, as special regulatory counsel for the Company, in a form
reasonably acceptable to the Placement Agent.

 

 - 28 - 

 

 

4.2.4       Reliance. In rendering such opinions, such counsel may rely: (i) as
to matters involving the application of laws other than the laws of the United
States and jurisdictions in which they are admitted, to the extent such counsel
deems proper and to the extent specified in such opinion, if at all, upon an
opinion or opinions (in form and substance reasonably satisfactory to the
Placement Agent) of other counsel reasonably acceptable to the Placement Agent,
familiar with the applicable laws; and (ii) as to matters of fact, to the extent
they deem proper, on certificates or other written statements of officers of the
Company and officers of departments of various jurisdictions having custody of
documents respecting the corporate existence or good standing of the Company;
provided that copies of any such statements or certificates shall be delivered
to Placement Agent Counsel if requested. The opinions of Squire Patton Boggs
(US) LLP, and any opinion relied upon by Squire Patton Boggs (US) LLP, shall
include a statement to the effect that it may be relied upon by Placement Agent
Counsel in its opinion delivered to the Placement Agent.

 

4.3         Comfort Letters.

 

4.3.1       Cold Comfort Letter. At the time this Agreement is executed you
shall have received cold comfort letters from the Auditors containing statements
and information of the type customarily included in accountants’ comfort letters
with respect to the financial statements and certain financial information
contained or incorporated or deemed incorporated by reference in the
Registration Statement, the Disclosure Package and the Prospectus, addressed to
the Placement Agent and in form and substance satisfactory in all respects to
you and to the Auditors, dated as of the date of this Agreement.

 

4.3.2       Bring-down Comfort Letter. At the Closing Date the Placement Agent
shall have received from the Auditors a letter, dated as of the Closing Date to
the effect that the Auditors reaffirm the statements made in their letters
furnished pursuant to Section 4.3.1, except that the specified date referred to
shall be a date not more than three (3) business days prior to the Closing Date,
as applicable.

 

4.4         Officers’ Certificates.

 

4.4.1        Officer’s Certificate. The Company shall have furnished to the
Placement Agent and each Other Investor not party to the Securities Purchase
Agreement a certificate, dated the Closing Date, of its Chief Executive Officer
stating that (i) such officer has carefully examined the Registration Statement,
the Disclosure Package, any Issuer Free Writing Prospectus and the Prospectus
and, in his opinion, the Registration Statement and each amendment thereto, as
of the Applicable Time and as of the Closing Date did not include any untrue
statement of a material fact and did not omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and the Disclosure Package, as of the Applicable Time and as of the Closing
Date, any Issuer Free Writing Prospectus as of its date and as of the Closing
Date, and the Prospectus and each amendment or supplement thereto, as of the
respective date thereof and as of the Closing Date, did not include any untrue
statement of a material fact and did not omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances in
which they were made, not misleading, (ii) since the effective date of the
Registration Statement, no event has occurred which should have been, and was
not, set forth in a supplement or amendment to the Registration Statement, the
Disclosure Package or the Prospectus, (iii) to the best of his knowledge after
reasonable investigation, as of the Closing Date, the representations and
warranties of the Company in this Agreement are true and correct and the Company
has complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date, and (iv) there
has not been, subsequent to the date of the most recent audited financial
statements included or incorporated by reference in the Disclosure Package, any
material adverse change in the financial position or results of operations of
the Company, or any change or development that, singularly or in the aggregate,
would involve a material adverse change or a prospective material adverse
change, in or affecting the condition (financial or otherwise), results of
operations, business, assets or prospects of the Company, except as set forth in
the Prospectus.

 

 - 29 - 

 

 

4.4.2       Secretary’s Certificate. At the Closing Date, the Placement Agent
shall have received a certificate of the Company signed by the Secretary of the
Company, dated the Closing Date certifying: (i) that each of the Charter and
Bylaws is true and complete, has not been modified and is in full force and
effect; (ii) that the resolutions of the Board relating to the Offering are in
full force and effect and have not been modified; (iii) as to the accuracy and
completeness of all correspondence between the Company or its counsel and the
Commission; and (iv) as to the incumbency of the officers of the Company. The
documents referred to in such certificate shall be attached to such certificate.

 

4.5         No Material Changes. Prior to and on the Closing Date: (i) there
shall have been no material adverse change or development involving a
prospective material adverse change in the condition or prospects or the
business activities, financial or otherwise, of the Company from the latest
dates as of which such condition is set forth in the Registration Statement and
no change in the capital stock or debt of the Company, the Disclosure Package
and the Prospectus; (ii) no action, suit or proceeding, at law or in equity,
shall have been pending or threatened against the Company or any Insider before
or by any court or federal or state commission, board or other administrative
agency wherein an unfavorable decision, ruling or finding may materially
adversely affect the business, operations, prospects or financial condition or
income of the Company, except as set forth in the Registration Statement, the
Disclosure Package and the Prospectus; (iii) no stop order shall have been
issued under the Securities Act and no proceedings therefor shall have been
initiated or threatened by the Commission; (iv) no action shall have been taken
and no law, statute, rule, regulation or order shall have been enacted, adopted
or issued by any Governmental Entity which would prevent the issuance or sale of
the Common Shares or materially and adversely affect or potentially materially
and adversely affect the business or operations of the Company; (v) no
injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued which would prevent
the issuance or sale of the Common Shares or materially and adversely affect or
potentially materially and adversely affect the business or operations of the
Company and (vi) the Registration Statement, the Disclosure Package and the
Prospectus and any amendments or supplements thereto shall contain all material
statements which are required to be stated therein in accordance with the
Securities Act and the Securities Act Regulations and shall conform in all
material respects to the requirements of the Securities Act and the Securities
Act Regulations, and neither the Registration Statement, the Disclosure Package,
the Prospectus nor any amendment or supplement thereto shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

4.6         Corporate Proceedings. All corporate proceedings and other legal
matters incident to the authorization, form and validity of each of this
Agreement, the Common Shares, the Registration Statement, the Disclosure Package
and the Prospectus and all other legal matters relating to this Agreement and
the transactions contemplated hereby and thereby shall be reasonably
satisfactory in all material respects to counsel for the Placement Agent, and
the Company shall have furnished to such counsel all documents and information
that they may reasonably request to enable them to pass upon such matters.

 

4.7         Delivery of Agreements.

 

4.7.1       Lock-Up Agreements. On or before the date of this Agreement, the
Company shall have delivered to the Placement Agent executed copies of the
Lock-Up Agreements from each of the persons listed in Schedule 3 hereto.

 

 - 30 - 

 

 

4.8         Additional Documents. At the Closing Date, Placement Agent Counsel
shall have been furnished with such documents and opinions as they may require
for the purpose of enabling Placement Agent Counsel to deliver an opinion to the
Placement Agent, or in order to evidence the accuracy of any of the
representations or warranties, or the fulfillment of any of the conditions,
herein contained; and all proceedings taken by the Company in connection with
the issuance and sale of the Common Shares as herein contemplated shall be
satisfactory in form and substance to the Placement Agent and Placement Agent
Counsel.

 

5.          Indemnification.

 

5.1         Indemnification of the Placement Agent. In consideration of the
Placement Agent’s execution and delivery of, and the performance of its
obligations under, this Agreement, and in addition to all of the Company’s other
obligations under the Offering Documents, the Company shall defend, indemnify
and hold harmless Placement Agent, each of its Affiliates, each Person, if any,
who controls Placement Agent or any of its Affiliates within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, and each of its and its
directors, officers, partners, members, shareholders, direct or indirect
investors, employees, representatives and agents (including, without limitation,
those attorneys, sub-placement agents and other agents retained by Placement
Agent or any such other Person in connection with the transactions contemplated
by this Agreement and the other Offering Documents) (collectively, the
“Placement Agent Indemnified Parties,” and each a “Placement Agent Indemnified
Party”), from and against any and all claims, actions, causes of action, suits,
proceedings (including, without limitation, as a party in interest or otherwise
in any action or proceeding for injunctive or other equitable relief),
including, without limitation, any and all derivative actions brought on behalf
of the Company or any Subsidiary, and any and all civil, criminal or regulatory
investigations, whether formal or informal, to which any Placement Agent
Indemnified Party may become subject (irrespective of whether any such Placement
Agent Indemnified Party is a party, threatened to be made a party, or a witness
to the claim, action, cause of action, suit, proceeding or investigation for
which indemnification hereunder is sought), and all damages, losses, liabilities
and expenses (including the reasonable fees and expenses of counsel) incurred by
any Placement Agent Indemnified Party (including, without limitation, in
settlement of any claim, action, cause of action, suit, proceeding or
investigation), in each case as incurred (collectively, a “Claim”), as a result
of, or arising out of, or relating to (i) any misrepresentation, inaccuracy or
breach of any representation or warranty made by the Company or any Subsidiary
in this Agreement or in the Registration Statement, the Disclosure Package, any
Issuer Free Writing Prospectus and the Prospectus, (ii) any breach of any
covenant, agreement or obligation of the Company or any Subsidiary contained in
this Agreement or in the Registration Statement, the Disclosure Package, any
Issuer Free Writing Prospectus and the Prospectus, (iii) the execution,
delivery, performance or enforcement of this Agreement or the Registration
Statement, the Disclosure Package, any Issuer Free Writing Prospectus and the
Prospectus, (iv) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities, (v)
any untrue statement or alleged untrue statement of a material fact contained in
any the Registration Statement, the Disclosure Package, any Issuer Free Writing
Prospectus and the Prospectus, or any amendment thereto, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (vi) the status of such Placement
Agent Indemnified Party as a holder of any equity or debt securities of the
Company or any of its subsidiaries, including, without limitation, any of the
Securities or the Placement Agent Securities, or as a party (or agent or
attorney of such party) to this Agreement, (vii) any act or failure to act or
any alleged act or failure to act by any Placement Agent Indemnified Party in
connection with, or relating in any manner to, the Securities, the Offering or
any of the transactions contemplated by this Agreement, provided that the
Company shall not be liable under this clause (vii) to the extent that a court
of competent jurisdiction shall have determined by a final, non-appealable
judgment that such claim, action, cause of action, suit, proceeding,
investigation, damage, loss, liability or expense resulted exclusively from the
bad faith or willful misconduct of such Placement Agent Indemnified Party; and
to reimburse such Placement Agent Indemnified Party for any and all expenses
(including the reasonable fees and disbursements of counsel chosen by such
Placement Agent Indemnified Party) as such expenses are incurred by such
Placement Agent Indemnified Party in connection with investigating, defending,
settling, compromising or paying any such claim, action, cause of action, suit,
proceeding, investigation, damage, loss, liability or expense. To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 

 - 31 - 

 

 

5.2         Notifications and Other Indemnification Procedures. Promptly after
receipt by a Placement Agent Indemnified Party under this Section 5 of notice of
the commencement of any action, such Placement Agent Indemnified Party will, if
a claim in respect thereof is to be made against the Company under this Section
5, notify the Company in writing of the commencement thereof, but the omission
so to notify the Company will not relieve it from any liability, which it may
have to any Placement Agent Indemnified Party for contribution to the extent it
is not prejudiced as a proximate result of such failure. In case any such action
is brought against any Placement Agent Indemnified Party and the such Placement
Agent Indemnified Party seeks or intends to seek indemnity from the Company, the
Company will be entitled to participate in, and, by written notice delivered to
such Placement Agent Indemnified Party promptly after receiving the aforesaid
notice from such Placement Agent Indemnified Party, to assume the defense
thereof with counsel reasonably satisfactory to such Placement Agent Indemnified
Party; provided, however, if the defendants in any such action include both the
Placement Agent Indemnified Party and the Company, and the Placement Agent
Indemnified Party shall have reasonably concluded that a conflict may arise
between the positions of the Company and the Placement Agent Indemnified Party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other Placement Agent Indemnified Parties which are
different from or additional to those available to the Company, such Placement
Agent Indemnified Party or Placement Agent Indemnified Parties shall have the
right to select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such Placement Agent
Indemnified Party or Placement Agent Indemnified Parties. Upon receipt of notice
from the Company to the Placement Agent Indemnified Party of the Company’s
election so to assume the defense of such action and approval by such Placement
Agent Indemnified Party of counsel, the Company will not be liable to such
Placement Agent Indemnified Party under this Section 8 for any legal or other
expenses subsequently incurred by such Placement Agent Indemnified Party in
connection with the defense thereof unless: (i) the Placement Agent Indemnified
Party shall have employed separate counsel in accordance with the proviso to the
next preceding sentence (it being understood, however, that the Company shall
not be liable for the expenses of more than one separate counsel (together with
local counsel), approved by the Company), representing the Placement Agent
Indemnified Parties who are parties to such action); (ii) the Company shall not
have employed counsel satisfactory to the Placement Agent Indemnified Party to
represent the Placement Agent Indemnified Party within a reasonable time after
notice of commencement of the action; or (iii) the Company has authorized the
employment of counsel for the Placement Agent Indemnified Party at the expense
of the Company, in each of which cases the fees and expenses of counsel shall be
at the expense of the Company.

 

5.3        Settlements. The Company shall not be liable under this Section 5 for
any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably conditioned, withheld or delayed, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Company agrees to indemnify the applicable Placement Agent Indemnified Party or
Placement Agent Indemnified Parties against any claim, action, cause of action,
suit, proceeding, investigation, damage, loss, liability or expense by reason of
such settlement or judgment. The Company shall not, without the prior written
consent of the Placement Agent Indemnified Party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any Placement Agent Indemnified
Party is or could have been a party and indemnity was or could have been sought
hereunder by such Placement Agent Indemnified Party, unless such settlement,
compromise or consent includes: (i) an unconditional release of such Placement
Agent Indemnified Party from all liability on claims that are the subject matter
of such action, suit or proceeding; and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
Placement Agent Indemnified Party.

 

 - 32 - 

 

 

5.4         Contribution. If the indemnification provided for in this Section 5
is unavailable to or insufficient to hold harmless a Placement Agent Indemnified
Party under Section 5(a) above in respect of any claim, action, cause of action,
suit, proceeding, investigation, damage, loss, liability or expense, then the
Company shall contribute to the aggregate amount paid or payable by such
Placement Agent Indemnified Party in such proportion as is appropriate to
reflect the relative benefits received by the Company, on the one hand, and such
Placement Agent Indemnified Party, on the other, from the Offering. If, however,
the allocation provided by the immediately preceding sentence is not permitted
by applicable law then the Company shall contribute to such amount paid or
payable by such Placement Agent Indemnified Party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company, on the one hand, and such Placement Agent Indemnified
Party, on the other, in connection with the actions or omissions which resulted
in such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof), as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action or omission.

 

The Company and Placement Agent agree that it would not be just and equitable if
contributions pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 5(d). The amount
paid or payable by a Placement Agent Indemnified Party as a result of the
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) referred to above in this Section 5(d) shall be deemed to include any
legal or other expenses reasonably incurred by such Placement Agent Indemnified
Party in connection with investigating or defending any such claim, action,
cause of action, suit, proceeding or investigation. Notwithstanding the
provisions of this subsection (d): (i) Placement Agent shall not be required to
contribute any amount in excess of the amount of the Cash Fee actually received
by Placement Agent pursuant to this Agreement; and (ii) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

5.5         Timing of Any Payments of Indemnification. Any losses, claims,
damages, liabilities or expenses for which a Placement Agent Indemnified Party
is entitled to indemnification or contribution under this Section 5 shall be
paid by the Company to the Placement Agent Indemnified Party as such losses,
claims, damages, liabilities or expenses are incurred, but in all cases, no
later than fifteen (15) days of invoice to the Company.

 

5.6         Acknowledgements of Parties. The parties to this Agreement hereby
acknowledge that they are sophisticated business persons who were represented by
counsel during the negotiations regarding the provisions hereof including,
without limitation, the provisions of this Section 5, and are fully informed
regarding said provisions. They further acknowledge that the provisions of this
Section 5 fairly allocate the risks in light of the ability of the parties to
investigate the Company and its business in order to assure that adequate
disclosure is made in the Disclosure Package.

 

 - 33 - 

 

 

6.           Right of First Refusal. Provided that the Common Shares are sold in
accordance with the terms of this Agreement resulting in gross proceeds of not
less than $9.0 million, the Placement Agent shall have an irrevocable right of
first refusal (the “Right of First Refusal”), for a period of twenty four (24)
months after the date the Offering is completed, to act as sole and exclusive
investment banker, sole and exclusive book-runner, sole and exclusive financial
advisor, sole and exclusive underwriter and/or sole and exclusive placement
agent, at the Placement Agent’s sole and exclusive discretion, for each and
every future public and private equity and debt offering, including all equity
linked financings (each, a “Subject Transaction”), during such twelve (12) month
period, of the Company, or any successor to or subsidiary of the Company, on
terms and conditions customary to the Placement Agent for such Subject
Transactions. For the avoidance of any doubt, the Company shall not retain,
engage or solicit any additional investment banker, book-runner, financial
advisor, underwriter and/or placement agent in a Subject Transaction without the
express written consent of the Placement Agent.

 

The Company shall notify the Placement Agent of its intention to pursue a
Subject Transaction, including the material terms thereof, by providing written
notice thereof by registered mail or overnight courier service addressed to the
Placement Agent.  If the Placement Agent fails to exercise its Right of First
Refusal with respect to any Subject Transaction within ten (10) Business Days
after the mailing of such written notice, then the Placement Agent shall have no
further claim or right with respect to the Subject Transaction. The Placement
Agent may elect, in its sole and absolute discretion, not to exercise its Right
of First Refusal with respect to any Subject Transaction; provided that any such
election by the Placement Agent shall not adversely affect the Placement Agent’s
Right of First Refusal with respect to any other Subject Transaction during the
twenty four (24) month period agreed to above.  

 

7.           Miscellaneous.

 

7.1         Notices. All communications hereunder, except as herein otherwise
specifically provided, shall be in writing and shall be mailed (registered or
certified mail, return receipt requested), personally delivered or sent by
e-mail or facsimile transmission and confirmed and shall be deemed given when so
delivered, e-mailed or faxed and confirmed or if mailed, two (2) days after such
mailing.

 

If to the Placement Agent:

 

ThinkEquity, a division of Fordham Financial Management, Inc.
17 State Street, 22nd Floor
New York, New York 10004
Attention: Mr. Eric Lord, Head of Investment Banking
Fax No.: [•]

E-mail: el@think-equity.com

 

with a copy (which shall not constitute notice) to:

 

Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154

Attn: Mitchell S. Nussbaum, Esq.

Fax No.:  (212) 504-3013

 

If to the Company:

 

Ampio Pharmaceuticals, Inc.
373 Inverness Parkway, Suite 200

Englewood, Colorado 80112

Attention: Chairman and Chief Executive Officer

Fax No:

 

 - 34 - 

 

 

with a copy (which shall not constitute notice) to:

 

Squire Patton Boggs (US) LLP

900 Key Tower 127 Public Square
Cleveland, OH 44114

Attention: Leah Brownlee, Esq.

Fax No: (216) 479-8780

 

7.2         Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

 

7.3         Amendment. This Agreement may only be amended by a written
instrument executed by each of the parties hereto.

 

7.4         Entire Agreement. This Agreement (together with the other agreements
and documents being delivered pursuant to or in connection with this Agreement)
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof. Notwithstanding anything to the contrary set forth herein, it is
understood and agreed by the parties hereto that all other terms and conditions
of that certain engagement letter between the Company and ThinkEquity, a
division of Fordham Financial Management, Inc., dated June 10, 2019, shall
remain in full force and effect.

 

7.5         Binding Effect. This Agreement shall inure solely to the benefit of
and shall be binding upon the Placement Agent, the Company and the controlling
persons, directors and officers referred to in Section 5 hereof, and their
respective successors, legal representatives, heirs and assigns, and no other
person shall have or be construed to have any legal or equitable right, remedy
or claim under or in respect of or by virtue of this Agreement or any provisions
herein contained.

 

7.6         Governing Law; Consent to Jurisdiction; Trial by Jury. This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without giving effect to conflict of laws
principles thereof. The Company hereby agrees that any action, proceeding or
claim against it arising out of, or relating in any way to this Agreement shall
be brought and enforced in the New York Supreme Court, County of New York, or in
the United States District Court for the Southern District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
The Company hereby waives any objection to such exclusive jurisdiction and that
such courts represent an inconvenient forum. Any such process or summons to be
served upon the Company may be served by transmitting a copy thereof by
registered or certified mail, return receipt requested, postage prepaid,
addressed to it at the address set forth in Section 9.1 hereof. Such mailing
shall be deemed personal service and shall be legal and binding upon the Company
in any action, proceeding or claim. The Company agrees that the prevailing
party(ies) in any such action shall be entitled to recover from the other
party(ies) all of its reasonable attorneys’ fees and expenses relating to such
action or proceeding and/or incurred in connection with the preparation
therefor. The Company (on its behalf and, to the extent permitted by applicable
law, on behalf of its stockholders and affiliates) and each of the Placement
Agent hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.

 

 - 35 - 

 

 

7.7         Execution in Counterparts. This Agreement may be executed in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto. Delivery of a signed counterpart of this
Agreement by facsimile or email/pdf transmission shall constitute valid and
sufficient delivery thereof.

 

7.8         Waiver, etc. The failure of any of the parties hereto to at any time
enforce any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of any such provision, nor to in any way effect the validity of
this Agreement or any provision hereof or the right of any of the parties hereto
to thereafter enforce each and every provision of this Agreement. No waiver of
any breach, non-compliance or non-fulfillment of any of the provisions of this
Agreement shall be effective unless set forth in a written instrument executed
by the party or parties against whom or which enforcement of such waiver is
sought; and no waiver of any such breach, non-compliance or non-fulfillment
shall be construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.

 

[Signature Page Follows]

 

 - 36 - 

 

 

If the foregoing correctly sets forth the understanding between the Placement
Agent and the Company, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between us.

 

  Very truly yours,       AMPIO PHARMACEUTICALS, INC.         By: /s/ Michael
Macaluso     Name: Michael Macaluso     Title: Chief Executive Officer

 

Confirmed as of the date first written above mentioned       THINKEQUITY       A
Division of Fordham Financial Management, Inc.         By: /s/ Eric Lord    
Name: Eric Lord     Title: Head of Investment Banking  

 

 

 

 

SCHEDULE 1

 

List of Lock-Up Parties

 

Michael Macaluso

 

David Bar-Or, MD

 

Philip H. Coelho

 

Richard B. Giles

 

David R. Stevens, Ph.D.

 

Holli Cherevka

 

Sch. 1-1

 

 

EXHIBIT A

 

Form of Placement Agent Warrants

 

THE REGISTERED HOLDER OF THIS PURCHASE WARRANT BY ITS ACCEPTANCE HEREOF, AGREES
THAT IT WILL NOT SELL, TRANSFER OR ASSIGN THIS PURCHASE WARRANT EXCEPT AS HEREIN
PROVIDED AND THE REGISTERED HOLDER OF THIS PURCHASE WARRANT AGREES THAT IT WILL
NOT SELL, TRANSFER, ASSIGN, PLEDGE OR HYPOTHECATE THIS PURCHASE WARRANT FOR A
PERIOD OF ONE HUNDRED EIGHTY DAYS FOLLOWING THE DATE OF THE PLACEMENT AGENCY
AGREEMENT (DEFINED BELOW) TO ANYONE OTHER THAN (I) THINKEQUITY, A DIVISION OF
FORDHAM FINANCIAL MANAGEMENT, INC., OR A SUB-PLACEMENT AGENT IN CONNECTION WITH
THE OFFERING, OR (II) A BONA FIDE OFFICER OR PARTNER OF THINKEQUITY, A DIVISION
OF FORDHAM FINANCIAL MANAGEMENT, INC., OR OF ANY SUCH SUB-PLACEMENT AGENT.

 

THIS PURCHASE WARRANT IS NOT EXERCISABLE PRIOR TO [________________] [DATE THAT
IS 180 DAYS FROM THE DATE OF THE PLACEMENT AGENCY AGREEMENT]. VOID AFTER 5:00
P.M., EASTERN TIME, [___________________] [DATE THAT IS FIVE YEARS FROM THE DATE
OF THE PLACEMENT AGENCY AGREEMENT].

 

WARRANT TO PURCHASE COMMON STOCK

 

AMPIO PHARMACEUTICALS, INC.

 

Warrant Shares: _______

 

Initial Exercise Date: ______, 2019

 

THIS WARRANT TO PURCHASE COMMON STOCK (the “Warrant”) certifies that, for value
received, _____________ or its assigns (the “Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after ____, 2019 (the “Initial Exercise Date”) and,
in accordance with FINRA Rule 5110(f)(2)(G)(i), prior to at 5:00 p.m. (New York
time) on the date that is five (5) years following the date of the Placement
Agency Agreement (as defined herein)(the “Termination Date”) but not thereafter,
to subscribe for and purchase from Ampio Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), up to ______ shares of Common Stock, par value
$0.0001 per share, of the Company (the “Warrant Shares”), as subject to
adjustment hereunder. The purchase price of one share of Common Stock under this
Warrant shall be equal to the Exercise Price, as defined in Section 2(b).

 

Section 1. Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated in this Section 1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

 Ex. A-1 

 

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Trading Day” means a day on which the New York Stock Exchange is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock then listed or quoted on a Trading
Market, the daily volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the Trading Market on which the Common
Stock is then listed or quoted as reported by Bloomberg L.P. (based on a Trading
Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City time)), (b) 
if OTCQB or OTCQX is not a Trading Market, the volume weighted average price of
a share of Common Stock for such date (or the nearest preceding date) on the
OTCQB or OTCQX as applicable, (c) if Common Stock is not then listed or quoted
for trading on the OTCQB or OTCQX and if prices for Common Stock are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of Common Stock so reported, or (d) in all other
cases, the fair market value of the Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.

 

 Ex. A-2 

 

 

Section 2. Exercise.

 

a)                  Exercise of the purchase rights represented by this Warrant
may be made, in whole or in part, at any time or times on or after the Initial
Exercise Date and on or before the Termination Date by delivery to the Company
(or such other office or agency of the Company as it may designate by notice in
writing to the registered Holder at the address of the Holder appearing on the
books of the Company) of a duly executed facsimile copy (or e-mail attachment)
of the Notice of Exercise Form annexed hereto. Within two (2) Trading Days
following the date of exercise as aforesaid, the Holder shall deliver the
aggregate Exercise Price for the shares specified in the applicable Notice of
Exercise by wire transfer or cashier’s check drawn on a United States bank
unless the cashless exercise procedure specified in Section 2(c) below is
specified in the applicable Notice of Exercise. No ink-original Notice of
Exercise shall be required, nor shall any medallion guarantee (or other type of
guarantee or notarization) of any Notice of Exercise form be required.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within five (5) Trading Days of the date the
final Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases. The Company shall deliver any objection to any Notice of
Exercise Form within two (2) Business Days of receipt of such notice. The Holder
and any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.

 

b)                  Exercise Price. The exercise price per share of the Common
Stock under this Warrant shall be $0.50, subject to adjustment hereunder (the
“Exercise Price”).

 

c)                  Cashless Exercise. If at any time on or after the Initial
Exercise Date, there is no effective registration statement registering, or the
prospectus contained therein is not available for the issuance of the Warrant
Shares to the Holder, then this Warrant may also be exercised, in whole or in
part, at such time by means of a “cashless exercise” in which the Holder shall
be entitled to receive the number of Warrant Shares equal to the quotient
obtained by dividing [(A-B) (X)] by (A), where:

 

(A) = the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

If Warrant Shares are issued in such a “cashless exercise,” the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the registered characteristics of the
Warrants being exercised, and the holding period of the Warrants being exercised
may be tacked on to the holding period of the Warrant Shares.  The Company
agrees not to take any position contrary to this Section 2(c). 

 

 Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 2(c).

 

 Ex. A-3 

 

 

d)                 Mechanics of Exercise.

 

i.            Delivery of Warrant Shares Upon Exercise. The Company shall cause
the Warrant Shares purchased hereunder to be transmitted by its transfer agent
to the Holder by crediting the account of the Holder’s or its designee’s balance
account with The Depository Trust Company through its Deposit or Withdrawal at
Custodian system (“DWAC”) if the Company is then a participant in such system
and either (A) there is an effective registration statement permitting the
issuance of the Warrant Shares to or resale of the Warrant Shares by Holder, or
(B) the Warrant Shares are eligible for resale by the Holder without volume or
manner-of-sale limitations pursuant to Rule 144 and, in either case, the Warrant
Shares have been sold by the Holder prior to the Warrant Share Delivery Date (as
defined below), and otherwise by physical delivery of a certificate, registered
in the Company’s share register in the name of the Holder or its designee, for
the number of Warrant Shares to which the Holder is entitled pursuant to such
exercise to the address specified by the Holder in the Notice of Exercise by the
date that is two (2) Trading Days after the delivery to the Company of the
Notice of Exercise (such date, the “Warrant Share Delivery Date”). If the
Warrant Shares can be delivered via DWAC, the transfer agent shall have received
from the Company, at the expense of the Company, any legal opinions or other
documentation required by it to deliver such Warrant Shares without legend
(subject to receipt by the Company of reasonable back up documentation from the
Holder, including with respect to affiliate status) and, if applicable and
requested by the Company prior to the Warrant Share Delivery Date, the transfer
agent shall have received from the Holder a confirmation of sale of the Warrant
Shares (provided the requirement of the Holder to provide a confirmation as to
the sale of Warrant Shares shall not be applicable to the issuance of unlegended
Warrant Shares upon a cashless exercise of this Warrant if the Warrant Shares
are then eligible for resale pursuant to Rule 144(b)(1)). The Warrant Shares
shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date the Warrant has been exercised,
with payment to the Company of the Exercise Price (or by cashless exercise, if
permitted) and all taxes required to be paid by the Holder, if any, pursuant to
Section 2(d)(vi) prior to the issuance of such shares, having been paid. If the
Company fails for any reason to deliver to the Holder the Warrant Shares subject
to a Notice of Exercise by the second Trading Day following the Warrant Share
Delivery Date, the Company shall pay to the Holder, in cash, as liquidated
damages and not as a penalty, for each $1,000 of Warrant Shares subject to such
exercise (based on the VWAP of the Common Stock on the date of the applicable
Notice of Exercise), $10 per Trading Day (increasing to $20 per Trading Day on
the fifth Trading Day after such liquidated damages begin to accrue) for each
Trading Day after the second Trading Day following such Warrant Share Delivery
Date until such Warrant Shares are delivered or Holder rescinds such exercise.

    

ii.            Delivery of New Warrants Upon Exercise. If this Warrant shall
have been exercised in part, the Company shall, at the request of a Holder and
upon surrender of this Warrant certificate, at the time of delivery of the
Warrant Shares, deliver to the Holder a new Warrant evidencing the rights of the
Holder to purchase the unpurchased Warrant Shares called for by this Warrant,
which new Warrant shall in all other respects be identical with this Warrant.

 

 Ex. A-4 

 

 

iii.            Rescission Rights. If the Company fails to cause its transfer
agent to deliver to the Holder the Warrant Shares pursuant to Section 2(d)(i) by
the Warrant Share Delivery Date, then the Holder will have the right to rescind
such exercise; provided, however, that the Holder shall be required to return
any Warrant Shares or Common Stock subject to any such rescinded exercise notice
concurrently with the return to Holder of the aggregate Exercise Price paid to
the Company for such Warrant Shares and the restoration of Holder’s right to
acquire such Warrant Shares pursuant to this Warrant (including, issuance of a
replacement warrant certificate evidencing such restored right).

 

iv.            Compensation for Buy-In on Failure to Timely Deliver Warrant
Shares Upon Exercise. In addition to any other rights available to the Holder,
if the Company fails to cause its transfer agent to transmit to the Holder the
Warrant Shares pursuant to an exercise on or before the Warrant Share Delivery
Date, and if after such date the Holder is required by its broker to purchase
(in an open market transaction or otherwise) or the Holder’s brokerage firm
otherwise purchases, shares of Common Stock to deliver in satisfaction of a sale
by the Holder of the Warrant Shares which the Holder anticipated receiving upon
such exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder
the amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored (in which case such exercise
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

  

v.            No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 Ex. A-5 

 

 

vi.            Charges, Taxes and Expenses. Issuance of Warrant Shares shall be
made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such Warrant Shares, all of
which taxes and expenses shall be paid by the Company, and such Warrant Shares
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event that Warrant Shares
are to be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto. The Company shall pay all transfer agent fees required for
same-day processing of any Notice of Exercise and all fees to the Depository
Trust Company (or another established clearing corporation performing similar
functions) required for same-day electronic delivery of the Warrant Shares.

 

vii.            Closing of Books. The Company will not close its stockholder
books or records in any manner which prevents the timely exercise of this
Warrant, pursuant to the terms hereof.

 

viii.            Signature. This Section 2 and the exercise form attached hereto
set forth the totality of the procedures required of the Holder in order to
exercise this Purchase Warrant.  Without limiting the preceding sentences, no
ink-original exercise form shall be required, nor shall any medallion guarantee
(or other type of guarantee or notarization) of any exercise form be required in
order to exercise this Purchase Warrant.  No additional legal opinion, other
information or instructions shall be required of the Holder to exercise this
Purchase Warrant.  The Company shall honor exercises of this Purchase Warrant
and shall deliver Shares underlying this Purchase Warrant in accordance with the
terms, conditions and time periods set forth herein.

    

 Ex. A-6 

 

 

e)                  Holder’s Exercise Limitations. The Company shall not effect
any exercise of this Warrant, and a Holder shall not have the right to exercise
any portion of this Warrant, pursuant to Section 2 or otherwise, to the extent
that after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s Affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other Common Stock
Equivalents) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates.  Except as set forth in the preceding sentence, for purposes of this
Section 2(e), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith. To the extent that the limitation
contained in this Section 2(e) applies, the determination of whether this
Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 2(e), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Company’s
transfer agent setting forth the number of shares of Common Stock outstanding. 
Upon the written or oral request of a Holder, the Company shall within two
Trading Days confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the Holder or
its Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 9.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant. The Holder, upon notice to the Company, may increase or decrease the
Beneficial Ownership Limitation provisions of this Section 2(e), provided that
the Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon exercise of this Warrant held by the
Holder and the provisions of this Section 2(e) shall continue to apply. Any
increase in the Beneficial Ownership Limitation will not be effective until the
61st day after such notice is delivered to the Company. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 2(e) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant. 

  

Section 3. Certain Adjustments.

 

a)                  Stock Dividends and Splits. If the Company, at any time
while this Warrant is outstanding: (i) pays a stock dividend or otherwise makes
a distribution or distributions on shares of its Common Stock or any other
equity or equity equivalent securities payable in shares of Common Stock (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Company upon exercise of this Warrant), (ii) subdivides outstanding shares
of Common Stock into a larger number of shares, (iii) combines (including by way
of reverse stock split) outstanding shares of Common Stock into a smaller number
of shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification. For the purposes of clarification, the
Exercise Price of this Warrant will not be adjusted in the event that the
Company or any Subsidiary thereof, as applicable, sells or grants any option to
purchase, or sell or grant any right to reprice, or otherwise dispose of or
issue (or announce any offer, sale, grant or any option to purchase or other
disposition) any Common Stock or Common Stock Equivalents, at an effective price
per share less than the Exercise Price then in effect.

 Ex. A-7 

 

 

b)                  [RESERVED]

  

c)                  Subsequent Rights Offerings. In addition to any adjustments
pursuant to Section 3(a) above, if at any time the Company grants, issues or
sells any Common Stock Equivalents or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations on exercise hereof, including without
limitation, the Beneficial Ownership Limitation) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights (provided, however, to the extent that the Holder’s right to
participate in any such Purchase Right would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).

 

d)                 Pro Rata Distributions. During such time as this Warrant is
outstanding, if the Company shall declare or make any dividend (other than cash
dividends) or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of shares or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
"Distribution"), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution (provided, however, to
the extent that the Holder's right to participate in any such Distribution would
result in the Holder exceeding the Beneficial Ownership Limitation, then the
Holder shall not be entitled to participate in such Distribution to such extent
(or in the beneficial ownership of any shares of Common Stock as a result of
such Distribution to such extent) and the portion of such Distribution shall be
held in abeyance for the benefit of the Holder until such time, if ever, as its
right thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation). To the extent that this Warrant has not been partially or
completely exercised at the time of such Distribution, such portion of the
Distribution shall be held in abeyance for the benefit of the Holder until the
Holder has exercised this Warrant.

 

 Ex. A-8 

 

  

e)                  Fundamental Transaction. If, at any time while this Warrant
is outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable by holders of Common Stock as a
result of such Fundamental Transaction for each share of Common Stock for which
this Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2(e) on the exercise of this
Warrant). For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Warrant in
accordance with the provisions of this Section 3(e) pursuant to written
agreements in form and substance reasonably satisfactory to the Holder and
approved by the Holder (without unreasonable delay) prior to such Fundamental
Transaction and shall, at the option of the Holder, deliver to the Holder in
exchange for this Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant
which is exercisable for a corresponding number of shares of capital stock of
such Successor Entity (or its parent entity) equivalent to the shares of Common
Stock acquirable and receivable upon exercise of this Warrant (without regard to
any limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and with an exercise price which applies the exercise price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Warrant immediately prior to the consummation of such Fundamental
Transaction), and which is reasonably satisfactory in form and substance to the
Holder. Upon the occurrence of any such Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Warrant referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Warrant with the same effect as if such Successor Entity had
been named as the Company herein.

 Ex. A-9 

 

  

f)                   Calculations. All calculations under this Section 3 shall
be made to the nearest cent or the nearest 1/100th of a share, as the case may
be. For purposes of this Section 3, the number of shares of Common Stock deemed
to be issued and outstanding as of a given date shall be the sum of the number
of shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

g)                  Notice to Holder.

 

i.            Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 3, the Company shall promptly
mail to the Holder a notice setting forth the Exercise Price after such
adjustment and any resulting adjustment to the number of Warrant Shares and
setting forth a brief statement of the facts requiring such adjustment.

 

ii.            Notice to Allow Exercise by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed a notice to the Holder at its last address as it shall appear upon the
Warrant Register of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, stating (x) the date
on which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to provide such
notice or any defect therein shall not affect the validity of the corporate
action required to be specified in such notice. To the extent that any notice
provided hereunder constitutes, or contains, material, non-public information
regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to exercise this Warrant during
the period commencing on the date of such notice to the effective date of the
event triggering such notice except as may otherwise be expressly set forth
herein.

 

 Ex. A-10 

 

 

Section 4. Transfer of Warrant.

 

a)                  Transferability. Pursuant to FINRA Rule 5110(g)(1), neither
this Warrant nor any Warrant Shares issued upon exercise of this Warrant shall
be sold, transferred, assigned, pledged, or hypothecated, or be the subject of
any hedging, short sale, derivative, put, or call transaction that would result
in the effective economic disposition of the securities by any person for a
period of 180 days immediately following the date of effectiveness or
commencement of sales of the offering pursuant to which this Warrant is being
issued, except the transfer of any security:

 

i.                         by operation of law or by reason of reorganization of
the Company;

 

ii.                        to any FINRA member firm participating in the
offering and the officers or partners thereof, if all securities so transferred
remain subject to the lock-up restriction in this Section 4(a) for the remainder
of the time period;

 

iii.                       if the aggregate amount of securities of the Company
held by the Holder or related person do not exceed 1% of the securities being
offered;

 

iv.                       that is beneficially owned on a pro-rata basis by all
equity owners of an investment fund, provided that no participating member
manages or otherwise directs investments by the fund, and participating members
in the aggregate do not own more than 10% of the equity in the fund; or

 

v.                        the exercise or conversion of any security, if all
securities received remain subject to the lock-up restriction in this Section
4(a) for the remainder of the time period.

  

Subject to the foregoing restriction, any applicable securities laws and the
conditions set forth in Section 4(d), this Warrant and all rights hereunder
(including, without limitation, any registration rights) are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company or its designated agent, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. Notwithstanding anything herein to
the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company unless the Holder has assigned this Warrant in full, in
which case, the Holder shall surrender this Warrant to the Company within three
(3) Trading Days of the date the Holder delivers an assignment form to the
Company assigning this Warrant full. The Warrant, if properly assigned in
accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

 

 Ex. A-11 

 

 

b)                  New Warrants. This Warrant may be divided or combined with
other Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the initial issuance date of this Warrant and shall be
identical with this Warrant except as to the number of Warrant Shares issuable
pursuant thereto.

 

c)                  Warrant Register. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

d)                 Representation by the Holder. The Holder, by the acceptance
hereof, represents and warrants that it is acquiring this Warrant and, upon any
exercise hereof, will acquire the Warrant Shares issuable upon such exercise,
for its own account and not with a view to or for distributing or reselling such
Warrant Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, except pursuant to sales registered or exempted
under the Securities Act.

 

Section 5. Registration Rights.

 

5.1         Demand Registration.

 

5.1.1          Grant of Right. The Company, upon written demand (a “Demand
Notice”) of the Holder(s) of at least 51% of the Warrants (“Majority Holders”),
agrees to register, on one occasion, all or any portion of the shares of Common
Stock underlying the Warrants (collectively, the “Registrable Securities”). On
such occasion, the Company will file a registration statement with the
Commission covering the Registrable Securities within sixty (60) days after
receipt of a Demand Notice and use its reasonable best efforts to have the
registration statement declared effective promptly thereafter, subject to
compliance with review by the Commission; provided, however, that the Company
shall not be required to comply with a Demand Notice if the Company has filed a
registration statement with respect to which the Holder is entitled to piggyback
registration rights pursuant to Section 5.2 hereof and either: (i) the Holder
has elected to participate in the offering covered by such registration
statement or (ii) if such registration statement relates to an underwritten
primary offering of securities of the Company, until the offering covered by
such registration statement has been withdrawn or until thirty (30) days after
such offering is consummated. The demand for registration may be made at any
time during a period of four (4) years beginning on the Initial Exercise Date.
The Company covenants and agrees to give written notice of its receipt of any
Demand Notice by any Holder(s) to all other registered Holders of the Warrants
and/or the Registrable Securities within ten (10) days after the date of the
receipt of any such Demand Notice.

 

 Ex. A-12 

 

 

5.1.2           Terms. The Company shall bear all fees and expenses attendant to
the registration of the Registrable Securities pursuant to Section 5.1.1, but
the Holders shall pay any and all underwriting commissions and the expenses of
any legal counsel selected by the Holders to represent them in connection with
the sale of the Registrable Securities. The Company agrees to use its reasonable
best efforts to cause the filing required herein to become effective promptly
and to qualify or register the Registrable Securities in such States as are
reasonably requested by the Holder(s); provided, however, that in no event shall
the Company be required to register the Registrable Securities in a State in
which such registration would cause: (i) the Company to be obligated to register
or license to do business in such State or submit to general service of process
in such State, or (ii) the principal shareholders of the Company to be obligated
to escrow their shares of capital stock of the Company. The Company shall cause
any registration statement filed pursuant to the demand right granted under
Section 5.1.1 to remain effective for a period of at least twelve (12)
consecutive months after the date that the Holders of the Registrable Securities
covered by such registration statement are first given the opportunity to sell
all of such securities. The Holders shall only use the prospectuses provided by
the Company to sell the shares of Common Stock covered by such registration
statement, and will immediately cease to use any prospectus furnished by the
Company if the Company advises the Holder that such prospectus may no longer be
used due to a material misstatement or omission. Notwithstanding the provisions
of this Section 5.1.2, the Holder shall be entitled to a demand registration
under this Section 5.1.2 on only one (1) occasion and such demand registration
right shall terminate on the fifth anniversary of the date of the Placement
Agency Agreement (as defined below) in accordance with FINRA Rule
5110(f)(2)(G)(iv).

 

5.2          “Piggy-Back” Registration.

 

5.2.1          Grant of Right. In addition to the demand right of registration
described in Section 5.1 hereof, the Holder shall have the right, for a period
of no more than two (2) years from the Initial Exercise Date in accordance with
FINRA Rule 5110(f)(2)(G)(v), to include the Registrable Securities as part of
any other registration of securities filed by the Company (other than in
connection with a transaction contemplated by Rule 145(a) promulgated under the
Securities Act or pursuant to Form S-8 or any equivalent form); provided,
however, that if, solely in connection with any primary underwritten public
offering for the account of the Company, the managing underwriter(s) thereof
shall, in its reasonable discretion, impose a limitation on the number of shares
of Common Stock which may be included in the Registration Statement because, in
such underwriter(s)’ judgment, marketing or other factors dictate such
limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such Registration Statement only such limited
portion of the Registrable Securities with respect to which the Holder requested
inclusion hereunder as the underwriter shall reasonably permit. Any exclusion of
Registrable Securities shall be made pro rata among the Holders seeking to
include Registrable Securities in proportion to the number of Registrable
Securities sought to be included by such Holders; provided, however, that the
Company shall not exclude any Registrable Securities unless the Company has
first excluded all outstanding securities, the holders of which are not entitled
to inclusion of such securities in such Registration Statement or are not
entitled to pro rata inclusion with the Registrable Securities.

 

 Ex. A-13 

 

 

5.2.2           Terms. The Company shall bear all fees and expenses attendant to
registering the Registrable Securities pursuant to Section 5.2.1 hereof, but the
Holders shall pay any and all underwriting commissions and the expenses of any
legal counsel selected by the Holders to represent them in connection with the
sale of the Registrable Securities. In the event of such a proposed
registration, the Company shall furnish the then Holders of outstanding
Registrable Securities with not less than thirty (30) days written notice prior
to the proposed date of filing of such registration statement. Such notice to
the Holders shall continue to be given for each registration statement filed by
the Company during the two (2) year period following the Initial Exercise Date
until such time as all of the Registrable Securities have been sold by the
Holder. The holders of the Registrable Securities shall exercise the
“piggy-back” rights provided for herein by giving written notice within ten (10)
days of the receipt of the Company’s notice of its intention to file a
registration statement. Except as otherwise provided in this Warrant, there
shall be no limit on the number of times the Holder may request registration
under this Section 5.2.2; provided, however, that such registration rights shall
terminate on the second anniversary of the Initial Exercise Date.

 

5.3         General Terms

 

5.3.1          Indemnification. The Company shall indemnify the Holder(s) of the
Registrable Securities to be sold pursuant to any registration statement
hereunder and each person, if any, who controls such Holders within the meaning
of Section 15 of the Securities Act or Section 20 (a) of the Exchange Act
against all loss, claim, damage, expense or liability (including all reasonable
attorneys’ fees and other expenses reasonably incurred in investigating,
preparing or defending against any claim whatsoever) to which any of them may
become subject under the Securities Act, the Exchange Act or otherwise, arising
from such registration statement but only to the same extent and with the same
effect as the provisions pursuant to which the Company has agreed to indemnify
the Placement Agent contained in Section 5.1 of the Placement Agency Agreement
(as defined below). The Holder(s) of the Registrable Securities to be sold
pursuant to such registration statement, and their successors and assigns, shall
severally, and not jointly, indemnify the Company, against all loss, claim,
damage, expense or liability (including all reasonable attorneys’ fees and other
expenses reasonably incurred in investigating, preparing or defending against
any claim whatsoever) to which they may become subject under the Securities Act,
the Exchange Act or otherwise, arising from information furnished by or on
behalf of such Holders, or their successors or assigns, in writing, for specific
inclusion in such registration statement to the same extent and with the same
effect as the foregoing provisions.

 

5.3.2           Exercise of Warrants. Nothing contained in this Warrant shall be
construed as requiring the Holder(s) to exercise their Warrants prior to or
after the initial filing of any registration statement or the effectiveness
thereof.

 

5.3.3           Documents Delivered to Holders. The Company shall furnish to
each Holder participating in any of the foregoing offerings and to each
underwriter of any such offering, if any, a signed counterpart, addressed to
such Holder or underwriter, of: (i) an opinion of counsel to the Company, dated
the effective date of such registration statement (and, if such registration
includes an underwritten public offering, an opinion dated the date of the
closing under any underwriting agreement related thereto), and (ii) a “cold
comfort” letter dated the effective date of such registration statement (and, if
such registration includes an underwritten public offering, a letter dated the
date of the closing under the underwriting agreement) signed by the independent
registered public accounting firm which has issued a report on the Company’s
financial statements included in such registration statement, in each case
covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) and, in the case of such
accountants’ letter, with respect to events subsequent to the date of such
financial statements, as are customarily covered in opinions of issuer’s counsel
and in accountants’ letters delivered to underwriters in underwritten public
offerings of securities. The Company shall also deliver promptly to each Holder
participating in the offering requesting the correspondence and memoranda
described below and to the managing underwriter, if any, copies of all
correspondence between the Commission and the Company, its counsel or auditors
and all memoranda relating to discussions with the Commission or its staff with
respect to the registration statement and permit each Holder and underwriter to
do such investigation, upon reasonable advance notice, with respect to
information contained in or omitted from the registration statement as it deems
reasonably necessary to comply with applicable securities laws or rules of
FINRA. Such investigation shall include access to books, records and properties
and opportunities to discuss the business of the Company with its officers and
independent auditors, all to such reasonable extent and at such reasonable times
as any such Holder shall reasonably request.

 

 Ex. A-14 

 

 

5.3.4           Underwriting Agreement. The Company shall enter into an
underwriting agreement with the managing underwriter(s), if any, selected by any
Holders whose Registrable Securities are being registered pursuant to this
Section 5, which managing underwriter shall be reasonably satisfactory to the
Company. Such agreement shall be reasonably satisfactory in form and substance
to the Company, each Holder and such managing underwriters, and shall contain
such representations, warranties and covenants by the Company and such other
terms as are customarily contained in agreements of that type used by the
managing underwriter. The Holders shall be parties to any underwriting agreement
relating to an underwritten sale of their Registrable Securities and may, at
their option, require that any or all the representations, warranties and
covenants of the Company to or for the benefit of such underwriters shall also
be made to and for the benefit of such Holders. Such Holders shall not be
required to make any representations or warranties to or agreements with the
Company or the underwriters except as they may relate to such Holders, their
Warrant ADSs and their intended methods of distribution.

 

5.3.5           Documents to be Delivered by Holder(s). Each of the Holder(s)
participating in any of the foregoing offerings shall furnish to the Company a
completed and executed questionnaire provided by the Company requesting
information customarily sought of selling security holders.

 

5.3.6           Damages. Should the registration or the effectiveness thereof
required by Sections 5.1 and 5.2 hereof be delayed by the Company or the Company
otherwise fails to comply with such provisions, the Holder(s) shall, in addition
to any other legal or other relief available to the Holder(s), be entitled to
obtain specific performance or other equitable (including injunctive) relief
against the threatened breach of such provisions or the continuation of any such
breach, without the necessity of proving actual damages and without the
necessity of posting bond or other security.

  

Section 6. Miscellaneous.

 

a)                  No Rights as Stockholder Until Exercise. This Warrant does
not entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2(d)(i).

 

b)                  Loss, Theft, Destruction or Mutilation of Warrant. The
Company covenants that upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Warrant
or any certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

 Ex. A-15 

 

 

c)                  Saturdays, Sundays, Holidays, etc. If the last or appointed
day for the taking of any action or the expiration of any right required or
granted herein shall not be a Trading Day, then, such action may be taken or
such right may be exercised on the next succeeding Trading Day.

 

d)                  Authorized Shares.

 

The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of issuing the necessary Warrant Shares upon the exercise
of the purchase rights under this Warrant. The Company will take all such
reasonable action as may be necessary to assure that such Warrant Shares may be
issued as provided herein without violation of any applicable law or regulation,
or of any requirements of the Trading Market upon which the Common Stock may be
listed. The Company covenants that all Warrant Shares which may be issued upon
the exercise of the purchase rights represented by this Warrant will, upon
exercise of the purchase rights represented by this Warrant and payment for such
Warrant Shares in accordance herewith, be duly authorized, validly issued, fully
paid and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).

  

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

e)                  Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be determined in
accordance with the provisions of the placement agency agreement, dated June 17,
2019, by and between the Company and ThinkEquity, a division of Fordham
Financial Management, Inc., as Placement Agent (the “Placement Agency
Agreement”).

 

 Ex. A-16 

 

 

f)                   Restrictions. The Holder acknowledges that the Warrant
Shares acquired upon the exercise of this Warrant, if not registered, and the
Holder does not utilize cashless exercise, will have restrictions upon resale
imposed by state and federal securities laws.

 

g)                  Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice the Holder’s rights, powers or
remedies. Without limiting any other provision of this Warrant or the Placement
Agency Agreement, if the Company willfully and knowingly fails to comply with
any provision of this Warrant, which results in any material damages to the
Holder, the Company shall pay to the Holder such amounts as shall be sufficient
to cover any costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by the
Holder in collecting any amounts due pursuant hereto or in otherwise enforcing
any of its rights, powers or remedies hereunder.

 

h)                  Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Placement Agency
Agreement.

  

i)                    Limitation of Liability. No provision hereof, in the
absence of any affirmative action by the Holder to exercise this Warrant to
purchase Warrant Shares, and no enumeration herein of the rights or privileges
of the Holder, shall give rise to any liability of the Holder for the purchase
price of any Common Stock or as a stockholder of the Company, whether such
liability is asserted by the Company or by creditors of the Company.

 

j)                    Remedies. The Holder, in addition to being entitled to
exercise all rights granted by law, including recovery of damages, will be
entitled to specific performance of its rights under this Warrant. The Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of the provisions of this Warrant and
hereby agrees to waive and not to assert the defense in any action for specific
performance that a remedy at law would be adequate.

 

k)                   Successors and Assigns. Subject to applicable securities
laws, this Warrant and the rights and obligations evidenced hereby shall inure
to the benefit of and be binding upon the successors and permitted assigns of
the Company and the successors and permitted assigns of Holder. The provisions
of this Warrant are intended to be for the benefit of any Holder from time to
time of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

l)                    Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

m)                  Severability. Wherever possible, each provision of this
Warrant shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

n)                   Headings. The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

 

********************

 

(Signature Page Follows)

 

 Ex. A-17 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

  AMPIO PHARMACEUTICALS, INC.       By       Name:     Title:

 

 Ex. A-18 

 

 

NOTICE OF EXERCISE

 

TO:AMPIO PHARMACEUTICALS, INC.

 

_________________________

 

(1)   The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2)   Payment shall take the form of (check applicable box):

 

¨ in lawful money of the United States; or

 

¨ if permitted the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 2(c), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(c).

 

(3)   Please register and issue said Warrant Shares in the name of the
undersigned or in such other name as is specified below:

 

_______________________________

  

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

_______________________________

 

_______________________________

 

_______________________________

 

(4)   Accredited Investor. If the Warrant is being exercised via cash exercise,
the undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:   

 

Signature of Authorized Signatory of Investing Entity:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Date:  

 

 Ex. A-19 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

  

_______________________________________________ whose address is

 

_______________________________________________________________.

  

_______________________________________________________________

 

Dated: ______________, _______



 

Holder’s Signature: _____________________________

 

Holder’s Address: _____________________________

 

_____________________________

  

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever. Officers of corporations and those acting in a fiduciary or
other Placement Agent capacity should file proper evidence of authority to
assign the foregoing Warrant.

 

 Ex. A-20 

 

 

EXHIBIT B

 

Form of Lock-Up Agreement



June 17, 2019

 

ThinkEquity

A Division of Fordham Financial Management, Inc.
17 State Street, 22nd Fl

New York, NY 10004

 

Ladies and Gentlemen:

 

The undersigned understands that ThinkEquity, a division of Fordham Financial
Management, Inc., (the “Placement Agent”) proposes to enter into an Placement
Agency Agreement (the “Placement Agency Agreement”) with Ampio Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), providing for the public offering
(the “Public Offering”) of shares of common stock, par value $0.001 per share,
of the Company (the “Shares”).

 

To induce the Placement Agent to continue its efforts in connection with the
Public Offering, the undersigned hereby agrees that, without the prior written
consent of the Placement Agent, the undersigned will not, during the period
commencing on the date hereof and ending 180 days after the date of the final
prospectus (the “Prospectus”) relating to the Public Offering (the “Lock-Up
Period”), (1) offer, pledge, sell, contract to sell, grant, lend, or otherwise
transfer or dispose of, directly or indirectly, any Shares or any securities
convertible into or exercisable or exchangeable for Shares, whether now owned or
hereafter acquired by the undersigned or with respect to which the undersigned
has or hereafter acquires the power of disposition (collectively, the “Lock-Up
Securities”); (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Lock-Up Securities, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Lock-Up Securities, in cash or
otherwise; (3) make any demand for or exercise any right with respect to the
registration of any Lock-Up Securities; or (4) publicly disclose the intention
to make any offer, sale, pledge or disposition, or to enter into any
transaction, swap, hedge or other arrangement relating to any Lock-Up
Securities. Notwithstanding the foregoing, and subject to the conditions below,
the undersigned may transfer Lock-Up Securities without the prior written
consent of the Placement Agent in connection with (a) transactions relating to
Lock-Up Securities acquired in open market transactions after the completion of
the Public Offering; provided that no filing under Section 16(a) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), shall be
required or shall be voluntarily made in connection with subsequent sales of
Lock-Up Securities acquired in such open market transactions; (b) transfers of
Lock-Up Securities as a bona fide gift, by will or intestacy or to a family
member or trust for the benefit of a family member (for purposes of this lock-up
agreement, “family member” means any relationship by blood, marriage or
adoption, not more remote than first cousin); (c) transfers of Lock-Up
Securities to a charity or educational institution; or (d) if the undersigned,
directly or indirectly, controls a corporation, partnership, limited liability
company or other business entity, any transfers of Lock-Up Securities to any
shareholder, partner or member of, or owner of similar equity interests in, the
undersigned, as the case may be; provided that in the case of any transfer
pursuant to the foregoing clauses (b), (c) or (d), (i) any such transfer shall
not involve a disposition for value, (ii) each transferee shall sign and deliver
to the Placement Agent a lock-up agreement substantially in the form of this
lock-up agreement and (iii) no filing under Section 16(a) of the Exchange Act
shall be required or shall be voluntarily made. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s Lock-Up Securities
except in compliance with this lock-up agreement.

 

 Ex. B-1 

 

 

The undersigned agrees that, prior to engaging in any transaction or taking any
other action that is subject to the terms of this lock-up agreement during the
period from the date hereof to and including the 34th day following the
expiration of the initial Lock-Up Period, the undersigned will give notice
thereof to the Company and will not consummate any such transaction or take any
such action unless it has received written confirmation from the Company that
the Lock-Up Period (as may have been extended pursuant to the previous
paragraph) has expired.

 

If the undersigned is an officer or director of the Company, (i) the undersigned
agrees that the foregoing restrictions shall be equally applicable to any
issuer-directed or “friends and family” Shares that the undersigned may purchase
in the Public Offering; (ii) the Placement Agent agrees that, at least three (3)
business days before the effective date of any release or waiver of the
foregoing restrictions in connection with a transfer of Lock-Up Securities, the
Placement Agent will notify the Company of the impending release or waiver; and
(iii) the Company has agreed in the Placement Agency Agreement to announce the
impending release or waiver by press release through a major news service at
least two (2) business days before the effective date of the release or waiver.
Any release or waiver granted by the Placement Agent hereunder to any such
officer or director shall only be effective two (2) business days after the
publication date of such press release. The provisions of this paragraph will
not apply if (a) the release or waiver is effected solely to permit a transfer
of Lock-Up Securities not for consideration and (b) the transferee has agreed in
writing to be bound by the same terms described in this lock-up agreement to the
extent and for the duration that such terms remain in effect at the time of such
transfer.

 

No provision in this agreement shall be deemed to restrict or prohibit the
exercise, exchange or conversion by the undersigned of any securities
exercisable or exchangeable for or convertible into Shares, as applicable;
provided that the undersigned does not transfer the Shares acquired on such
exercise, exchange or conversion during the Lock-Up Period, unless otherwise
permitted pursuant to the terms of this lock-up agreement. In addition, no
provision herein shall be deemed to restrict or prohibit the entry into or
modification of a so-called “10b5-1” plan at any time (other than the entry into
or modification of such a plan in such a manner as to cause the sale of any
Lock-Up Securities within the Lock-Up Period).

 

The undersigned understands that the Company and the Placement Agent are relying
upon this lock-up agreement in proceeding toward consummation of the Public
Offering. The undersigned further understands that this lock-up agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal Placement
Agents, successors and assigns.

 

The undersigned understands that, if the Placement Agency Agreement is not
executed by July 31, 2019, or if the Placement Agency Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Shares to be sold thereunder, then this
lock-up agreement shall be void and of no further force or effect.

 

Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions. Any Public Offering will only be made
pursuant to a Placement Agency Agreement, the terms of which are subject to
negotiation between the Company and the Placement Agent.

 

  Very truly yours,                 (Name - Please Print)  

 

 Ex. B-2 

 

 

     (Signature)               (Name of Signatory, in the case of entities -
Please Print)             (Title of Signatory, in the case of entities - Please
Print)

 

  Address:                          

 

 Ex. B-3 

 

 

EXHIBIT C

 

Form of Press Release

 

AMPIO PHARMACEUTICALS, INC.

 

[Date]

 

[COMPANY] (the “Company”) announced today that ThinkEquity, a division of
Fordham Financial Management, Inc., acting as Placement Agent in the Company’s
recent public offering of  _______ shares of the Company’s common stock, is
[waiving] [releasing] a lock-up restriction with respect to _________  shares of
the Company’s common stock held by [certain officers or directors] [an officer
or director] of the Company.  The [waiver] [release] will take effect on 
_________, 20___, and the shares may be sold on or after such date.  

 

This press release is not an offer or sale of the securities in the United
States or in any other jurisdiction where such offer or sale is prohibited, and
such securities may not be offered or sold in the United States absent
registration or an exemption from registration under the Securities Act of 1933,
as amended.

 

 Ex. C-1 

 

